EXHIBIT 10.12
STOCK PURCHASE AGREEMENT
by and among
FARMERS NATIONAL BANC CORP.
BUTLER WICK TRUST COMPANY
BUTLER WICK CORP.
and
UNITED COMMUNITY FINANCIAL CORP.
Dated January 7, 2009

10.12-A



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT is entered into as of this 7th day of
January, 2009, by and among Farmers National Banc Corp., an Ohio corporation
(“Parent”), Butler Wick Trust Company, an Ohio corporation (the “Company”),
United Community Financial Corp., an Ohio corporation (“UCFC”), and Butler Wick
Corp., an Ohio corporation (“BWC”, and, together with UCFC, “Sellers”). Parent,
the Company, UCFC and BWC are each referred to herein as a “Party” and
collectively as the “Parties”. Capitalized terms are defined in Article 1.
RECITALS
     A. Parent desires to purchase from BWC and UCFC, on the following terms and
conditions, the Shares (as defined below), which comprise all of the issued and
outstanding capital stock of the Company; and
     B. UCFC desires to cause BWC to sell the Shares to Parent, on the following
terms and conditions.
     NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants, representations, warranties, conditions, and agreements contained
herein and in the Related Agreements, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     The following terms shall have the meanings set forth below in this
Article 1.
     1.1 “Acquisition Proposal” means any proposal or offer from any Person or
group acting in concert relating to any direct or indirect acquisition or
purchase of 50% or more of the assets of the Company, or 50% or more of the
equity securities of the Company then outstanding and any merger, consolidation,
business combination, recapitalization, liquidation, or similar transaction
involving the Company, other than the transactions contemplated by this
Agreement.
     1.2 “Affiliate” means with respect to any specified Person, any other
Person that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with, such specified Person. If the
Person referred to is a natural person, the term “Affiliate” refers to any
member of such Person’s immediate family. The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”)
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; provided, however, that the term “control” shall not
include any power of the Company to vote outstanding securities of a Person or
otherwise direct the management policies of a

10.12-1



--------------------------------------------------------------------------------



 



Person that arises out of or relates to the Company serving as a trustee or
custodian in connection with the conduct of the Company’s Business.
     1.3 “Agreement” means this Stock Purchase Agreement as executed on the date
hereof and as amended or supplemented in accordance with the terms hereof,
including the Company Disclosure Letter, the UCFC Disclosure Letter, the Parent
Disclosure Letter and all Schedules, Annexes and Exhibits hereto.
     1.4 “Assets” has the meaning set forth in Section 3.9.
     1.5 “Audited Financial Information” has the meaning set forth in
Section 3.8(a).
     1.6 “Butler Wick Principal Marks” includes any trademarks that include the
term “Butler Wick” or any variation thereof or the Butler Wick or BW design.
     1.7 “Business” means the business conducted by the Company on the date
hereof.
     1.8 “Business Day” means any day that is not a Saturday, Sunday or legal
holiday in the State of Ohio, United States of America.
     1.9 “Business Employee” means collectively the employees of the Company,
including, without limitation, James H. Sisek, engaged in the Business on the
date hereof and at any time prior to Closing.
     1.10 “Butler Wick Principal Marks” includes any Trademarks that include the
term “Butler Wick” or any variation thereof or the Butler Wick or BW design.
     1.11 “BWC” has the meaning set forth in the introductory paragraph.
     1.12 “Closing” means the consummation of the transactions contemplated by
this Agreement, as provided for in Section 2.2(c).
     1.13 “Closing Date” has the meaning set forth in Section 2.2(c).
     1.14 “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
     1.15 “Company” has the meaning set forth in the introductory paragraph
hereof.
     1.16 “Company Benefit Plan” means each Plan to which BWC or the Company has
any obligation with respect to the Business Employees, or that is sponsored,
maintained or contributed to or required to be contributed to by the Company
with respect to the Business Employees, or under which the Company has or may
have any Liability.
     1.17 “Company Capital Stock” has the meaning set forth in Section 3.17(a).

10.12-2



--------------------------------------------------------------------------------



 



     1.18 “Company Customer” means any Person to which the Company provides
retirement plan, personal trust, charitable foundation, fiduciary, estate and
financial planning, executor and investment agency, investment management and
other related services to any Person.
     1.19 “Company Customer Contract” means each material Contract pursuant to
which the Company provides retirement plan, personal trust, charitable
foundation, fiduciary, estate and financial planning, executor and investment
agency, investment management and other related services to any Person.
     1.20 “Company Disclosure Letter” means the letter from the Company to
Parent, dated the date hereof and as may be amended or supplemented from time to
time on or prior to Closing, of exceptions to the representations and warranties
made, and the listings of information provided, by the Company pursuant to the
terms and conditions hereof.
     1.21 “Company Financial Information” has the meaning set forth in
Section 3.8(a).
     1.22 “Company Lease” means any lease, sublease or license, including any
amendment with respect thereto, pursuant to which the Company uses, leases,
subleases, occupies or holds any material Company Leased Real Property in
connection with the Business.
     1.23 “Company Leased Real Property” means the real property leased,
subleased, occupied and/or licensed by the Company or any Controlled Affiliate
of the Company, as tenant, subtenant or licensee in connection with the
Business, together with, to the extent leased, subleased, occupied and/or
licensed in connection with the Business by the Company or any Controlled
Affiliate of the Company, all buildings and other structures, facilities or
improvements currently located thereon, all fixtures thereto, and all easements,
licenses, rights and other appurtenances relating to the foregoing.
     1.24 “Company Licensed Intellectual Property” means the Intellectual
Property used in the Business that is not Company Owned Intellectual Property,
excluding standard, commercially available software licensed via “click-wrap” or
“shrink-wrap” license agreements.
     1.25 “Company Owned Intellectual Property” means the Intellectual Property
solely or primarily related to the Business that is owned by the Company.
     1.26 “Company Qualified Plan” has the meaning set forth in Section 3.10(d).
     1.27 “Company Stock” means the Company’s common shares, $100 par value per
share.
     1.28 “Confidential Information” means any and all information not publicly
available or generally available to the industry that relates to specific
matters concerning BWC, the Company, Controlled Affiliates and the Business of
the Company.

10.12-3



--------------------------------------------------------------------------------



 



     1.29 “Consent” means any consent, approval, authorization, waiver, permit,
license, grant, agreement, exemption or order of, or registration, declaration
or filing with, any Person, including any Governmental Authority, that is
required in connection with (a) the execution and delivery by UCFC, the Company,
and/or Parent of this Agreement or any Related Agreement or (b) the consummation
by UCFC, Parent, and/or the Company of the transactions contemplated hereby and
thereby.
     1.30 “Contract” means any written contract, agreement, understanding,
lease, indenture, mortgage, deed of trust, evidence of indebtedness, binding
commitment or instrument or offer, to which the Company is a party or by which
any of their respective assets is bound.
     1.31 “Controlled Affiliate” of any Person means a Person that is directly
or indirectly controlled by such other Person (it being the intention of the
parties that a Controlled Affiliate of the Company means any direct or indirect
subsidiary which is directly or indirectly controlled by the Company).
     1.32 “Disclosing Party” has the meaning set forth in Section 6.1.
     1.33 “Effective Time” the effective time of the Closing, which shall be
deemed to be as of 11:00 a.m. Eastern time on the Closing Date.
     1.34 “ERISA” means the Employee Retirement Income Security Act of 1974 and
regulations promulgated thereunder, as amended from time to time.
     1.35 “ERISA Affiliate” means with respect to any specified Person, any
other Person that is or has been treated as a single employer with such
specified Person for purposes of Section 414 of the Code.
     1.36 “Estimated Closing Date Balance Sheet” has the meaning set forth in
Section 2.3.
     1.37 “Estimated Net Equity Value” has the meaning set forth in Section 2.3.
     1.38 “Exchange Act” means the United States Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder by the
SEC.
     1.39 “Filings” has the meaning set forth in Section 3.7(c).
     1.40 “Final Closing Date Balance Sheet” has the meaning set forth in
Section 2.4(a)(ii).
     1.41 “GAAP” means the accounting principles generally accepted in the U.S.
and applied consistently throughout the periods involved.
     1.42 “Governmental Authority” means any federal, national, supranational,
state, provincial, local, or similar government, governmental, regulatory or
administrative

10.12-4



--------------------------------------------------------------------------------



 



authority, agency or commission or any court, tribunal, or judicial or arbitral
body, including the SEC, the ODFI and any self-regulatory organization within or
outside the United States.
     1.43 “Income Tax” means any Tax imposed upon or measured by net income or
gross income (excluding any Tax based solely on gross receipts) including any
interest, penalty, or additions thereto, whether disputed or not.
     1.44 “Indebtedness” means, without duplication, (a) all indebtedness for
borrowed money or for the deferred purchase price of property or services (other
than current trade liabilities incurred in the Ordinary Course), whether or not
evidenced by a writing, (b) any other indebtedness that is evidenced by a note,
bond, debenture, draft or similar instrument, (c) all obligations under
financing or capital leases, (d) all obligations in respect of acceptances
issued or created, (e) notes payable and drafts accepted representing extensions
of credit, (f) all liabilities secured by any Lien on any property other than
liens relating to equipment leased by the Company not constituting a capital
lease, (g) letters of credit and any other agreements relating to the borrowing
of money or extension of credit and (h) any guarantee (including by way of a
“keep well” or other similar undertaking) of any of the foregoing obligations.
     1.45 “Indemnified Losses” has the meaning set forth in Section 9.2.
     1.46 “Indemnified Party” has the meaning set forth in Section 9.4.
     1.47 “Indemnifying Party” has the meaning set forth in Section 9.4.
     1.48 “Intellectual Property” means any of the following which is material
to the Business: all material patents, patent applications, trademarks,
copyright registrations and applications for registration thereof, Internet
domain names and universal resource locators (URLs), trade secrets, inventions
(whether or not patentable), invention disclosures, moral and economic rights of
authors and inventors (however denominated), technical data, customer lists,
corporate and business names, trade names, trade dress, brand names, know-how,
show-how, maskworks, formulae, methods (whether or not patentable), designs,
processes, procedures, technology, source codes, object codes, computer software
programs, databases, data collectors and other proprietary information or
material of any type, whether written or unwritten (and all good will associated
with, and all derivatives, improvements and refinements of, any of the
foregoing).
     1.49 “Internal Controls” has the meaning set forth in Section 3.8(d).
     1.50 “IRS” means the United States Internal Revenue Service.
     1.51 “Knowledge” or “knowledge” means, with respect to Company, the actual
knowledge of the individuals set forth in Annex A hereto and, with respect to
Parent, means the actual knowledge of the individuals set forth in Annex B
hereto, which in each case shall be deemed to include the knowledge any such
person would have had after he or she had made due inquiry of those persons that
such individual would reasonably expect to have actual knowledge of the relevant
subject matter . The words “know,” “knowing” and “known” shall be construed
accordingly.

10.12-5



--------------------------------------------------------------------------------



 



     1.52 “Liability” or “Liabilities” means all debts, adverse claims,
liabilities and/or obligations, direct, indirect, absolute or contingent,
whether accrued, vested or otherwise and whether or not reflected or required to
be reflected on the financial statements of a Person.
     1.53 “Lien” means any lien, security interest, mortgage, indenture, deed of
trust, pledge, charge, adverse claim, easement, restriction or other
encumbrance.
     1.54 “Losses” has the meaning set forth in Section 9.2.
     1.55 “Management Closing Bonus Amount” has the meaning set forth in
Section 6.5(c).
     1.56 “Material Adverse Effect” means:
          (a) with respect to the Company, a material adverse effect on the
assets, business, financial condition or results of operations of the Business
taken as a whole, but shall not be deemed to include (i) any changes resulting
from general economic, regulatory or political conditions, (ii) circumstances
that generally affect the industries in which the Company operates, (iii) any
changes resulting from the announcement, pendency or Closing of the transactions
provided for in this Agreement, including the impact thereof on relationships
with customers of the Company or any Affiliate, suppliers, vendors, lenders,
joint venture participants or employees, (iv) force majeure events, disruptions
of supplies or acts of terrorism, war or acts of God, national or international
political or social conditions, including the engagement by the United States in
hostilities, whether or not pursuant to the declaration of a national emergency
or war, or (v) any adverse effect that Parent had Knowledge of as of the date of
this Agreement or that the Company, UCFC or BWC otherwise cures; and
          (b) with respect to Parent, a material adverse effect on the assets,
business, financial condition or results of operations of Parent’s and its
subsidiaries’ businesses taken as a whole, but shall not be deemed to include
(i) any changes resulting from general economic, regulatory or political
conditions, (ii) circumstances that generally affect the industries in which
Parent and its subsidiaries operate, (iii) any changes resulting from the
announcement, pendency or Closing of the transactions provided for in this
Agreement, including the impact thereof on relationships with customers,
suppliers, vendors, lenders, joint venture participants or employees, (iv) force
majeure events, disruptions of supplies or acts of terrorism, war or acts of
God, national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or (v) any adverse effect that the
Company had Knowledge of as of the date of this Agreement or that Parent
otherwise cures.
     1.57 “Material Contract” has the meaning set forth in Section 3.14.
     1.58 “Net Equity Value” means (a) the total consolidated assets of the
Company less (b) the total consolidated liabilities of the Company, in each case
as reflected on the Reference Balance Sheet, Estimated Closing Date Balance
Sheet or the Final Closing Date Balance Sheet, as the case may be, in accordance
with GAAP, and the accounting principles, procedures, policies and methods used
in the preparation of the Reference Balance Sheet.

10.12-6



--------------------------------------------------------------------------------



 



     1.59 “New Name” has the meaning set forth in Section 6.12(a).
     1.60 “Non-Competition Period” has the meaning set forth in Section 6.3(a).
     1.61 “Non-Income Taxes” means any Taxes other than Income Taxes including
any interest, penalties or additions thereto, whether or not disputed.
     1.62 “ODFI” means the Ohio Division of Financial Institutions.
     1.63 “Order” means an order, writ, injunction, or decree of any court or
Governmental Authority.
     1.64 “Ordinary Course” means, with respect to the Business, only the
ordinary course of commercial operations customarily engaged in by the Company
consistent with prior practices. For purposes hereof, Ordinary Course shall not
include (a) any material violation or material default under any applicable
Requirement of Law or (b) any activity which the Company has expressly agreed
not to undertake pursuant to this Agreement.
     1.65 “Parent” has the meaning set forth in the introductory paragraph
hereof.
     1.66 “Parent Common Stock” means the common shares, without par value, of
Parent.
     1.67 “Parent Disclosure Letter” means the letter from Parent to UCFC, dated
the date hereof and as may be amended or supplemented from time to time on or
prior to Closing, of exceptions to the representations and warranties made, and
the listings of information provided, by Parent pursuant to the terms and
conditions hereof.
     1.68 “Parent Indemnified Persons” has the meaning set forth in Section 9.2.
     1.69 “Party” or “Parties” has the meaning set forth in the first paragraph
hereof.
     1.70 “PBGC” means the Pension Benefit Guaranty Corporation.
     1.71 “Pension Plan” means an employee pension benefit plan (within the
meaning of ERISA Section 3(2)).
     1.72 “Permits” means all material licenses, registrations, franchises,
permits, certificates, approvals, accreditations, or other similar
authorizations.
     1.73 “Permitted Liens” means, collectively, (a) Liens that are disclosed in
the Company Disclosure Letter or identified in the Company Financial
Information, (b) liens for Taxes, fees, levies, duties or other governmental
charges of any kind which are not yet delinquent or are being contested in good
faith by appropriate proceedings, (c) liens for mechanics, materialmen,
laborers, employees, suppliers or similar liens arising by operation of law for
amounts which are owed, but not yet delinquent, (d) in the case of real
property, any matters, restrictions, covenants, conditions, limitations, rights,
rights of way, encumbrances, encroachments, reservations, easements, agreements
and other matters of

10.12-7



--------------------------------------------------------------------------------



 



record, such state of facts of which an accurate survey or title search of the
property would reveal and (e) other minor encumbrances in property that do not
materially impair the use of such property in the normal operation of the
Business or the value of such property for the purpose of such Business.
     1.74 “Person” means and shall include a natural person, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity (or any department, agency or political subdivision thereof).
     1.75 “Plan” means any agreement, arrangement, plan, or policy, qualified or
non-qualified, whether or not considered legally binding and whether or not
written, that involves any (a) pension, retirement, profit sharing, savings,
deferred compensation, stock option, stock purchase, phantom stock, or incentive
plan, (b) welfare or “fringe” benefits, including without limitation vacation,
holiday, severance, disability, medical, hospitalization, dental, life and other
insurance, tuition, company car, club dues, sick leave, maternity, paternity or
family leave, health care reimbursement, dependent care assistance, cafeteria
plan, regular in-kind gifts or other benefits, or (c) any employment,
consulting, engagement, retainer or golden parachute agreement or arrangement,
including without limitation any “employee benefit plan” as defined in ERISA
Section 3(3), (together “Plans” and each item thereunder a “Plan”).
     1.76 “Post-Closing Periods” means all taxable periods commencing after the
Effective Time and the portion of any Straddle Period commencing after the
Effective Time.
     1.77 “Pre-Closing Periods” means all taxable periods ending as of or prior
to the Effective Time and the portion of any Straddle Period ending as of the
Effective Time.
     1.78 “Proceeding” has the meaning set forth in Section 3.7(d).
     1.79 “Purchase Price” has the meaning set forth in Section 2.2(a).
     1.80 “Receiving Party” has the meaning set forth in Section 6.1.
     1.81 “Records” has the meaning set forth in Section 6.6.
     1.82 “Reference Balance Sheet” has the meaning set forth in Section 3.8(a).
     1.83 “Reference Income Statement” has the meaning set forth in
Section 3.8(a).
     1.84 “Related Agreements” means any certificate or document to be delivered
by the parties pursuant to this Agreement.
     1.85 “Requirement of Law” means, with respect to any Person, any domestic
or foreign federal or state statute, law, ordinance, rule, administrative code,
administrative interpretation, regulation, order, consent, writ, injunction,
directive, judgment, decree, policy, ordinance, decision, guideline or other
requirement of (or agreement with) any

10.12-8



--------------------------------------------------------------------------------



 



Governmental Authority (including any memorandum of understanding or similar
arrangement with any Governmental Authority), in each case binding on that
Person or its property or assets.
     1.86 “Revenue Sharing Agreement” means that certain revenue sharing
agreement dated as of December 31, 2008 between the Company and Butler Wick &
Co., Inc.
     1.87 “SEC” means the Securities and Exchange Commission.
     1.88 “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder by the SEC.
     1.89 “Seller Indemnified Persons” has the meaning set forth in Section 9.3.
     1.90 “Sellers” means, collectively, UCFC and BWC.
     1.91 “Senior Executive Officer” has the meaning set forth in
Section 6.5(c).
     1.92 “September 30, 2008 Financial Information” has the meaning set forth
in Section 3.8(a).
     1.93 “Shares” means the 5,000 shares of Company Stock to be sold by Sellers
to Parent hereunder.
     1.94 “Straddle Period” has the meaning set forth in Section 6.4(c).
     1.95 “Subsidiary” means, with respect to any specified Person, any other
Person of which such specified Person (either alone or through or together with
any other Subsidiary) owns, directly or indirectly, a majority of the
outstanding equity securities or securities carrying a majority of the voting
power in the election of the board of directors or other governing body of such
Person.
     1.96 “Sublease Arrangements” mean the subleasing arrangements that the
Company maintains with Butler Wick & Co., Inc. with respect to the Subleased
Property, pursuant to those certain Sublease Agreements between the Company and
Butler Wick & Co. each dated as of December 31, 2008.
     1.97 “Subleased Property” means the Company Leased Real Property located at
(a) City Centre One, 100 Federal Plaza East, Youngstown, Ohio, and (b) Harvard
Commons, Suite #1, 1695 Niles-Cortland Rd., NE Warren, Ohio.
     1.98 “Superior Proposal” means any bona fide Acquisition Proposal not
solicited or initiated by UCFC, BWC or the Company in violation of
Section 6.13(a) that the board of directors of either UCFC, BWC or the Company
determines in its good faith judgment would, if consummated, result in a
transaction that is more favorable to UCFC, BWC and/or the Company from a
financial point of view than the transactions contemplated b y this Agreement.

10.12-9



--------------------------------------------------------------------------------



 



     1.99 “Tax Returns” means all reports, estimates, declarations, claims for
refund, information statements and returns relating to or required by
Requirements of Law to be filed in connection with any Taxes, and reports
relating to Taxes payable by, pursuant to or in connection with any Plans,
including any amendment or supplement thereof. Any one of the foregoing Tax
Returns shall be referred to sometimes as a “Tax Return.”
     1.100 “Tax Neutrality Payment” has the meaning set forth in
Section 6.4(e)(iii).
     1.101 “Taxes” means all taxes, charges, fees, levies, or other like
assessments, including without limitation, all federal, possession, state, city,
county and foreign (or governmental unit, agency, or political subdivision of
any of the foregoing) income, profits, employment (including Social Security,
unemployment insurance and employee income tax withholding), franchise, gross
receipts, sales, use, transfer, stamp, occupation, property, capital, severance,
premium, windfall profits, customs, duties, ad valorem, value added and excise
taxes; PBGC premiums and any other charges of any Governmental Authority of the
same or similar nature, including any interest, penalty or addition thereto,
whether disputed or not and including any obligations to indemnify or otherwise
assume or succeed to the Tax liability of any other Person. Any one of the
foregoing Taxes shall be referred to sometimes as a “Tax.”
     1.102 “Termination Fee” means an amount in cash equal to the sum of
$485,000.
     1.103 “Territory” has the meaning set forth in Section 6.3(a).
     1.104 “Third Person” has the meaning set forth in Section 9.5.
     1.105 “Third Person Claim” has the meaning set forth in Section 9.5.
     1.106 “Transition Services Agreement” means that certain transition
services agreement dated as of December 31, 2008 between the Company and Butler
Wick & Co., Inc.
     1.107 “Treasury Regulations” means the rules and regulations under the Code
issued by the U.S. Department of Treasury.
     1.108 “UCFC” has the meaning set forth in the introductory paragraph.
     1.109 “UCFC Benefit Plan” means each Plan, other than a Company Benefit
Plan, to which UCFC or any of its ERISA Affiliates sponsors, maintains or
contributes to, or is required to contribute to, or under which UCFC or any of
its ERISA Affiliates has or may have any Liability.
     1.110 “UCFC Disclosure Letter” means the letter from UCFC and BWC to
Parent, dated the date hereof and as may be amended or supplemented from time to
time on or prior to Closing, of exceptions to the representations and warranties
made, and the listings of information provided, by UCFC and BWC pursuant to the
terms and conditions hereof.

10.12-10



--------------------------------------------------------------------------------



 



     1.111 “Unaudited Financial Information” has the meaning set forth in
Section 3.8(a).
ARTICLE 2
PURCHASE AND SALE OF SHARES
     2.1 Transfer of Shares. Upon the terms and subject to the conditions of
this Agreement, at the Closing on the Closing Date and as of the Effective Time,
UCFC shall cause BWC to sell, assign, transfer and convey to Parent, and Parent
shall purchase, acquire and accept from BWC, all of BWC’s right, title and
interest in and to the Shares free and clear of all Liens.
     2.2 Consideration.
          (a) Subject to adjustment pursuant to Section 2.4 hereof, in
consideration for the sale of the Shares, the aggregate purchase price (the
“Purchase Price”) payable by Parent to the Sellers shall be $12,125,000 (the
“Purchase Price”). The Purchase Price shall be adjusted as described in
Section 2.4 hereof on a dollar-for-dollar basis to the extent that the Net
Equity Value at Closing (determined in accordance with Section 2.4 hereof) is
other than the Net Equity Value as is expressed on the Reference Balance Sheet
(the “Reference Net Equity Value”).
          (b) At Closing, Parent shall deliver, by wire transfer of immediately
available funds an amount equal to (x) the Purchase Price, less (y) if the
Estimated Net Equity Value is less than the Reference Net Equity Value, then the
difference between the Reference Net Equity Value and such Estimated Net Equity
Value, to an account designated and controlled by UCFC not less than two (2)
Business Days prior to Closing. If the Estimated Net Equity Value is greater
than the Reference Net Equity Value, UCFC shall be entitled to receive the
difference between the Estimated Net Equity Value and the Reference Net Equity
value immediately prior to Closing. Any amount of Net Equity Value in excess of
the Reference Net Equity Value shall be paid in accordance with Section
2.4(c)(i) below.
          (c) Subject to the provisions of Article 7 and Article 8, the closing
of the purchase and sale of the Shares and the transactions contemplated hereby
(the “Closing”) shall take place at the offices of Charles D. Niehaus, 7150
Granite Circle, Suite 203, Toledo, Ohio 43617 no later than two (2) Business
Days after the date the last of the conditions set forth in Articles 7 and 8
(other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or, to the extent permissible, waiver of those
conditions at the Closing) has been satisfied or, to the extent permissible,
waived by the Party or Parties entitled to the benefit of such conditions, or at
such other place, at such other time or on such other date as Parent, on the one
hand, and UCFC and the Company, on the other hand, may mutually agree (the date
on which the Closing actually occurs being herein referred to as the “Closing
Date”).
     2.3 Preliminary Information. UCFC shall cause to be delivered to Parent at
least two (2) Business Days prior to the Closing Date, an estimated Closing Date
balance sheet of the Company as of immediately prior to the Closing (the
“Estimated Closing Date Balance

10.12-11



--------------------------------------------------------------------------------



 



Sheet”), substantially in the form of the Reference Balance Sheet, prepared in
accordance with GAAP and otherwise using the accounting principles, procedures,
policies and methods used by the Company in preparing the Reference Balance
Sheet, and a calculation, in reasonable detail based upon such updated Estimated
Closing Date Balance Sheet, setting forth the estimated amount of the Net Equity
Value of the Company (the “Estimated Net Equity Value”).
     2.4 Net Equity Value Purchase Price Adjustment.
          (a) (i) Not later than 60 days after the Closing Date or such other
time as is mutually agreed by the Parties, Parent shall cause to be prepared and
delivered to UCFC the Final Closing Date Balance Sheet prepared in accordance
with Section 2.4(a)(ii), and a calculation, in reasonable detail based upon such
Final Closing Date Balance Sheet, setting forth the amount of the Net Equity
Value.
               (ii) Parent shall prepare or cause to be prepared the final
balance sheet of the Company, as of immediately prior to the Closing in
accordance with GAAP and otherwise using the accounting principles, procedures,
policies and methods used by the Company in preparing the Reference Balance
Sheet (the “Final Closing Date Balance Sheet”). From and after the Closing, in
connection with the preparation and delivery of the Final Closing Date Balance
Sheet and calculation of Net Equity Value as set forth therein and during the
period of any dispute contemplated by this Section 2.4, Parent shall give, and
use its reasonable best efforts to cause its advisors to give, UCFC and its
authorized representatives reasonable access to the relevant books and records,
facilities and employees of the Company, subject to the confidentiality and
indemnity agreements as executed by the parties contemporaneously herewith, as
may be necessary to enable UCFC and its advisers to review and analyze the Final
Closing Date Balance Sheet and such calculations based thereon.
          (b) (i) Within 60 days following its receipt of the Final Closing Date
Balance Sheet, UCFC shall deliver to Parent either (i) its agreement as to the
calculation of the Net Equity Value as set forth therein or (ii) a written
dispute notice, specifying in reasonable detail the nature of its dispute of the
calculation of the Net Equity Value as set forth therein. During the 30 days
after the delivery of a dispute notice to Parent, Parent and UCFC shall attempt
in good faith to resolve any such dispute and finally determine the Net Equity
Value set forth in the Final Closing Date Balance Sheet. If at the end of such
30-day period, Parent and UCFC have failed to reach agreement with respect to
such dispute, the matter shall be submitted to a nationally recognized
accounting firm that is not the principal independent auditor for either Parent
or UCFC and is otherwise neutral and impartial; provided, however, that if
Parent and UCFC are unable to select such other accounting firm within 45 days
after delivery of a dispute notice to Parent, either party may request the
American Arbitration Association to appoint, within 20 Business Days from the
date of such request, an independent public accountant with significant relevant
experience and that is not the principal independent auditor for either Parent
or UCFC. The accounting firm or accountant so selected shall be referred to
herein as the “Accountant.” The Accountant shall act as arbitrator and resolve
the disputed portions of the calculation of the Net Equity Value set forth in
the Final Closing Date Balance Sheet in accordance with the terms and

10.12-12



--------------------------------------------------------------------------------



 



conditions of this Agreement. In making such determination, the Accountant may
only consider those items and amounts as to which Parent and UCFC have disagreed
within the time periods and on the terms specified above and must resolve the
matter in accordance with the terms and provisions of this Agreement; provided
that the determination of the Accountant will neither be more favorable to
Parent than reflected in the Final Closing Date Balance Sheet nor more favorable
to UCFC than reflected in UCFC’s dispute notice. The Accountant shall deliver to
UCFC and Parent, as promptly as practicable after its appointment, a written
report setting forth the resolution of each disputed matter and its
determination of the Net Equity Value set forth in the Final Closing Date
Balance Sheet as determined in accordance with the terms of this Agreement. Such
report shall be final and binding upon the Parties to the fullest extent
permitted under applicable Requirements of Laws and may be enforced in any court
having jurisdiction. Each of Parent and UCFC shall bear all the respective fees
and costs incurred by it in connection with this arbitration, and Parent and
UCFC shall equally bear all the fees and costs relating to the foregoing work by
the Accountant.
          (c) On the second Business Day after the later of (x) the date UCFC
and Parent agree to the calculation of the Net Equity Value as set forth in the
Final Closing Date Balance Sheet and (y) if UCFC and Parent are unable to agree
on such calculation of the Net Equity Value, the date that UCFC and Parent
receive notice from the Accountant, of the final determination of the amount(s)
being so disputed, the Purchase Price shall be adjusted as follows:
               (i) If the Net Equity Value is greater than the Reference Net
Equity Value, Parent shall pay to UCFC the difference between the Net Equity
Value and the Reference Net Equity Value.
               (ii) If the Net Equity Value is less than the Reference Net
Equity Value, the Purchase Price shall be reduced dollar-for-dollar by the
amount of such difference, and either (A) UCFC shall pay to Parent the
difference between the Estimated Net Equity Value and the Net Equity Value (if
the Estimated Net Equity Value is higher than the Net Equity Value) or
(B) Parent shall pay to UCFC the difference between the Net Equity Value and the
Estimated Net Equity Value (if the Net Equity Value is higher than the Estimated
Net Equity Value, but less than the Reference Net Equity Value).
               (iii) Any payment so required to be made by UCFC or Parent
pursuant to this Section 2.4(c) shall be by transfer of immediately available
funds to an account or accounts specified in writing by UCFC or Parent (as the
case may be) and shall bear interest from the Closing Date through the date of
payment at the rate of 3.25% per annum.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
          The Company hereby makes the following representations and warranties
to Parent as of the date hereof and as of the Closing.
     3.1 Organization and Good Standing; No Subsidiaries. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State

10.12-13



--------------------------------------------------------------------------------



 



of Ohio with full power and authority to own, operate and lease its assets and
to carry on its business as currently conducted. The Company is duly qualified
and licensed by the ODFI to solicit or engage in accepting and executing trusts
of property, serving as a trustee, executor, administrator, guardian, receiver,
conservator or other fiduciary, and providing fiduciary services in the State of
Ohio as provided for in accordance with Chapter 1111 of the Ohio Revised Code.
The Company has made available to Parent true and complete copies of its
articles of incorporation and code of regulations. The Company does not own,
directly or indirectly, any equity or other interest in any Subsidiary.
     3.2 Other Interests. Section 3.2 of the Company Disclosure Letter sets
forth a true and complete list of any material interest or investment in
(whether equity or debt) any corporation, partnership, limited liability
company, joint venture, business, trust or other Person owned, directly or
indirectly, by the Company, other than (i) interests or investments held by the
Company for the account of clients as of the date hereof and Liens on interests
or investments securing Indebtedness of such clients or (ii) securities,
interests and investments maintained by the Company in the Ordinary Course.
     3.3 Authorization; Binding Obligations. The Company has all necessary power
and authority to make, execute and deliver this Agreement and the Related
Agreements to which it is a party and to perform all of the obligations to be
performed by it hereunder and thereunder. The making, execution, delivery and
performance by the Company of this Agreement and the Related Agreements and the
consummation by it of the transactions contemplated hereby and thereby have been
duly and validly authorized by all necessary corporate action on the part of the
Company. This Agreement has been and, as of the Closing Date, the Related
Agreements will be, duly and validly executed and delivered by the Company, and
assuming the due authorization, execution and delivery by Parent, each of this
Agreement and the Related Agreements will constitute the valid, legal and
binding obligation of the Company, enforceable against it in accordance with its
terms, except as the enforceability hereof may be limited by bankruptcy,
insolvency, moratorium or other similar Requirements of Law, now or hereafter in
effect, relating to or affecting the rights of creditors generally and the
availability of specific remedies may be limited by legal and equitable
principles of general applicability.
     3.4 No Conflicts. Except as set forth in Section 3.4 of the Company
Disclosure Letter, the execution, delivery and performance by the Company of
this Agreement and each of the Related Agreements to which it is a party, and
the fulfillment of and compliance with the respective terms hereof and thereof
by the Company, do not and will not (a) conflict with or result in a breach of
the terms, conditions or provisions of, (b) constitute a default or event of
default under (whether with or without due notice, the passage of time or both),
(c) result in the creation of any Lien upon the shares of Company Stock to,
(d) give any third party the right to modify, terminate or accelerate any
obligation under, (e) result in a violation of, or (f) require any Consent or
other action by, notice to, or filing with, any third party or Governmental
Authority pursuant to, the articles of incorporation or code of regulations of
the Company, or any applicable Requirements of Law or Material Contract to which
the Company, or its properties or the shares of Company Stock are subject,
except for such conflicts, violations, Liens, contraventions, cancellations,
defaults or Consents, the

10.12-14



--------------------------------------------------------------------------------



 



failure of which to obtain or violation of which will not individually or in the
aggregate reasonably be expected to have a Material Adverse Effect.
     3.5 Approvals. There are no notices, reports or other filings required to
be made by the Company, or Consents required to be obtained by the Company or
any of the Subsidiaries from, any Governmental Authority or other third party in
order for the Company to execute, deliver or perform this Agreement and the
Related Agreements and to consummate the transactions contemplated hereby and
thereby, except (a) as set forth in Section 3.5 of the Company Disclosure
Letter, or (b) where the failure to make such notices, reports or other filings
or the failure to obtain such Consents, individually or in the aggregate, would
not reasonably be expected to (i) prevent, impair or delay the consummation of
the transactions contemplated by this Agreement and the Related Agreements, or
(ii) have or cause a Material Adverse Effect.
     3.6 Litigation. Except as set forth on Section 3.6 of the Company
Disclosure Letter there is no investigation, action, suit, proceeding, claim,
arbitration or other litigation pending or, to the Knowledge of the Company,
threatened, nor has any event occurred or circumstance exist that may give rise
to or serve as a basis for the commencement of any of the same, against or
affecting the Company or the Business (including any claim involving a Company
Customer Contract or a Company Customer or any Company Leased Real Property)
that, individually or in the aggregate, (a) as of the date of this Agreement,
involves a claim against, or is reasonably likely to result in a liability of,
the Business in excess of $10,000 net of existing reserves and after application
of available insurance proceeds, if any, provided that multiple claims or causes
of action arising out of a single circumstance or a collection of circumstances
based on the same related set of facts shall be deemed to be a single claim or
cause of action for purposes of this determination, (b) would reasonably be
expected to have a Material Adverse Effect, or (c) would affect the legality,
validity or enforceability of this Agreement or any Related Agreement or prevent
or materially impair or delay the consummation of the transactions contemplated
hereby or thereby.
     3.7 Compliance with Requirements of Law, Regulatory Matters. Except as set
forth on Section 3.7 of the Company Disclosure Letter: (a) The Company is, and
since December 31, 2005 the Business has been operated, in compliance in all
material respects with all material Requirements of Law. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Since December 31, 2005, neither UCFC nor the Company has
received any written, or, to the Knowledge of the Company, oral notice from (and
otherwise does not have any Knowledge of) any Governmental Authority, including
the ODFI, that alleges any noncompliance (or that the Company is under any
investigation by any such Governmental Authority for such alleged noncompliance)
with any Requirement of Law relating to the Business.
          (b) (i) The Company holds all Permits that are required in order to
conduct the Business in the manner presently conducted under and pursuant to all
Requirements of Law in all material respects; (ii) all such Permits are in full
force and effect and are not subject to any suspension, cancellation,
modification, revocation or any proceedings or investigations related thereto,
and, to the Knowledge of the Company, no such suspension, cancellation,
modification, revocation, proceeding or investigation is

10.12-15



--------------------------------------------------------------------------------



 



threatened, nor do facts exist which would reasonably form the basis for any
such suspension, cancellation, modification, revocation, proceeding or
investigation that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect, and (iii) the Company is not in
default, and no condition exists that with notice or lapse of time or otherwise
would constitute a default, under any such Permit that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
          (c) All material registrations, reports, statements of additional
information, financial statements, sales literature, statements, notices and
other filings required to be filed with any Governmental Authority, including
all amendments or supplements to any of the above (the “Filings”) required to be
filed by the Company since December 31, 2005 related to the Business have been
filed in compliance in all material respects with all Requirements of Law and
the information contained therein was true and correct in all material respects.
The Company has made available to Parent true and complete copies of its
regulatory compliance files, including without limitation copies of all ODFI
related materials, maintained by the Company.
          (d) Except for routine examinations conducted by any Governmental
Authority in the regular course of the Business, since December 31, 2005 (i) no
Governmental Authority has initiated any proceeding, investigation, examination,
audit or review into the Business (a “Proceeding”) and no such Proceeding is
ongoing, unresolved or, to the Knowledge of the Company, threatened by any
Governmental Authority and (ii) the Company has not received any notice or
communication (A) of any unresolved violation or exception by any Governmental
Authority with respect to any report or statement by any Governmental Authority
relating to any examination of any of the Company, (B) threatening to revoke or
condition the continuation of any Permit or (C) restricting or disqualifying
their activities (except for restrictions generally imposed by rule, regulation
or administrative policy on similarly regulated Persons generally), which would
have or cause a Material Adverse Effect.
          (e) The Company has complied in all material respects with all
material Requirements of Laws regarding the privacy of Company Customers and has
established and complied in all material respects with policies and procedures
in this regard reasonably designed to ensure compliance with Requirements of
Law.
          (f) The Company, to the extent required by Requirements of Law, has a
written anti-money laundering program and a written customer identification
program in compliance with Requirements of Law and has complied with the terms
of such program in all material respects.
     3.8 Financial Statements. (a) (i) The audited balance sheets at December 31
in each of the years 2005, 2006 and 2007, and the related audited statements of
income, changes in shareholder equity and cash flows and notes related thereto
of the Company on a consolidated basis for each of the fiscal years then ended
(the “Audited Financial Information”), (ii) the unaudited consolidated balance
sheet of the Company at September 30, 2008 and related unaudited statements of
income, changes in shareholder equity and cash

10.12-16



--------------------------------------------------------------------------------



 



flows and notes related thereto of the Company on a consolidated basis as of and
for the nine-month period then ended (the “September 30, 2008 Financial
Information”), and (iii) an unaudited consolidated balance sheet of the Company
at November 30, 2008 (the “Reference Balance Sheet” and together with the
September 30, 2008 Financial Information, the “Unaudited Financial Information”)
and related unaudited statements of income, changes in shareholder equity and
cash flows and notes related thereto of the Company as of and for the
eleven-month period then ended (the “Reference Income Statement”), including in
each case the notes thereto (such information in items (i), (ii) and
(iii) collectively, the “Company Financial Information”) have been delivered to
Parent. The Reference Balance Sheet is included as Exhibit 3.8(a) hereto. As of
the date hereof, the Company has not made or declared any dividends on the
Company Stock since the date of the Reference Balance Sheet.
          (b) The Company Financial Information has been (i) derived from the
books of account and other financial records of the Business and (ii) prepared
in accordance with GAAP consistently applied, subject only to normal recurring
year-end adjustments and the absence of notes for the Unaudited Financial
Information and except as otherwise expressly provided in the Company Financial
Information. The Company Financial Information fairly presents in all material
respects the consolidated financial position of the Company as of the respective
dates thereof and their consolidated results of operations and cash flows for
the respective periods then ended (subject, in the case of unaudited interim
financial statements, to the absence of notes and normal and recurring year-end
audit adjustments).
          (c) The corporate minute books of the Company that have been made
available to the Parent for inspection, including such corporate minute books
from December 31, 2005, are complete and correct in all material respects. A
true and complete list of the incumbent directors and officers of the Company is
attached as Section 3.8(c) of the Company Disclosure Letter.
          (d) The Company maintains in all material respects internal controls
over financial reporting (“Internal Controls”) to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP, including
policies and procedures that (i) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the Company, (ii) provides reasonable assurance
that transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP, and that receipts and expenditures of the
Company are being made only in accordance with authorizations of management and
directors of the Company and (iii) provide reasonable assurance regarding
prevention or timely detection of unauthorized acquisition, use or disposition
of the assets of the Company that could materially and adversely effect the
Company’s financial statements.
     3.9 Title; Sufficiency of Assets. Upon consummation of the transactions
contemplated by this Agreement and the Related Agreements, Parent or one or more
of its subsidiaries and Controlled Affiliates (including the Company), taken
together, will own, possess, have a valid license to, have a valid lease in or
otherwise have the right to use all of

10.12-17



--------------------------------------------------------------------------------



 



the rights, properties and assets necessary to conduct the Business in all
material respects as currently conducted and as the same will be conducted on
the Closing Date, including all such assets reflected in the Reference Balance
Sheet or acquired since the date thereof (collectively, the “Assets”), except
for any failure to have such title, interests or rights that, individually or in
the aggregate, has not had and would not reasonably be expected to have or
result in a Material Adverse Effect. The Company has maintained in all material
respects all tangible Assets in good repair, working order and operating
condition, subject only to ordinary wear and tear.
     3.10 Employee Benefit Plans; Employee Matters.
          (a) Section 3.10(a) of the Company Disclosure Letter lists each
Company Benefit Plan applicable to the Company and the Business. Except as
disclosed in Section 3.10(a) of the Company Disclosure Letter, (i) each Company
Benefit Plan is in writing and the Company has made available to Parent a true
and complete copy of each Company Benefit Plan and a true and complete copy of
the following items (in each case, only if applicable) (A) each trust or other
funding arrangement, (B) each summary plan description and summary of material
modifications, (C) the most recently filed annual reports on the IRS Form 5500
for each such Company Benefit Plan, including without limitation all schedules
thereto, all financial statements with attached opinions of independent
accountants and all actuarial reports, and (D) the most recently received IRS
determination letter for each such Company Benefit Plan, and (ii) the Company
has no express or implied commitment with respect to the Business to create,
incur any Liability with respect to or cause to exist any other Plan or to
modify, change or terminate any Company Benefit Plan.
          (b) Except as disclosed in Section 3.10(b) of the Company Disclosure
Letter, (i) each of the Company Benefit Plans is, and has always been, operated
in accordance in all material respects with all applicable provisions of ERISA,
the Code, and all other Requirements of Law and has in all material respects
been administered, operated and managed in accordance with its governing
documents, (ii) no prohibited transactions (as defined in ERISA Section 406 or
Code Section 4975), except any as to which an exemption described in ERISA
Section 408 applies, and no violations of ERISA Section 407 have occurred with
respect to any Company Benefit Plan, and (iii) and each Company Benefit Plan
(including any Plan covering former employees and retirees of the Company) may
be amended or terminated by the Company or other applicable sponsor of the Plan
on or at any time after the Closing Date.
          (c) Except as disclosed in Section 3.10(c) of the Company Disclosure
Letter, none of UCFC, the Company nor any of their ERISA Affiliates has now or
at any time contributed to or been required to contribute to, sponsored, or
maintained, or has any liability with respect to, (i) a multiemployer plan (as
defined in ERISA Section 3(37) or 4001(a)(3)) or (ii) any Pension Plan which is
subject to the provisions of Title IV of ERISA.
          (d) Except as disclosed in Section 3.10(d) of the Company Disclosure
Letter, the IRS has issued a favorable determination letter with respect to each
of the Company Benefit Plans that is intended to be qualified under Section
401(a) of the Code (a “Company Qualified Plan”) to the effect that such plan is
qualified under Section 401(a) of

10.12-18



--------------------------------------------------------------------------------



 



the Code. No circumstances exist that would adversely affect the qualified
status of any Company Qualified Plan or that could be expected to result in the
revocation of its related trust’s exemption from United States federal income
taxation.
          (e) Except as disclosed in Section 3.10(e) of the Company Disclosure
Letter, each of the Company Benefit Plans that is a nonqualified deferred
compensation arrangement has been maintained, administered and operated in
material compliance with Code Section 409A and the regulations and guidance
thereunder.
          (f) Except as otherwise disclosed in Section 3.10(f) of the Company
Disclosure Letter, there are no pending or, to the Knowledge of the Company,
threatened material claims (other than claims for benefits in the ordinary
course), lawsuits or arbitrations which have been asserted or instituted against
the Company Benefit Plans, any fiduciaries thereof with respect to their duties
to the Company Benefit Plans or the assets of any of the trusts under any of the
Company Benefit Plans; and the Company has no liability with respect to a
Company Benefit Plan by virtue of its being a member of a controlled group with
a Person who has liability under the Code or ERISA.
          (g) To the Knowledge of the Company, no labor union, labor
organization or group of employees of the Company has made a pending demand for
recognition or certification with respect to the Business Employees, there are
no representation or certification proceedings or petitions seeking a
representation proceeding with respect to the Business Employees presently
pending or, to the Knowledge of the Company, threatened to be brought or filed
with the National Labor Relations Board or any other labor relations tribunal or
authority and there have been no such actions, events or disputes since
December 31, 2005. There are no strikes, organized work stoppages, organized
slowdowns, lockouts or other material labor disputes pending or, to the
Knowledge of the Company, threatened against or involving the Business
Employees. The Company is not a party to, bound by, or in the process of
negotiating a collective bargaining agreement or other agreement with a labor
union or labor organization covering any of the Business Employees.
          (h) Except as disclosed in Section 3.10(h) of the Company Disclosure
Letter or in Section 6.5 of this Agreement, the consummation of the transactions
contemplated by this Agreement will not (i) entitle any Business Employee to
separation, termination or severance pay, unemployment compensation or any other
similar-type benefit payment, (ii) result in the payment to any present or
former employee, officer, director or consultant of the Company of any money or
other property, or (iii) accelerate the time of payment or vesting, or increase
the amount of compensation due any such employee.
          (i) Except as disclosed in Section 3.10(i) of the Company Disclosure
Letter or except to the extent required under ERISA Section 601 et. seq. and
Code Section 4980B, none of the Company Benefit Plans provides for or promises
medical, disability or life insurance or any other welfare benefits after
retirement or other termination of employment to any current or former employee,
officer, director or consultant of the Company.

10.12-19



--------------------------------------------------------------------------------



 



     3.11 Absence of Undisclosed Liabilities. The Company is not subject to any
claims, liabilities or obligations (whether known, unknown, absolute, accrued,
contingent or otherwise) and, to the Knowledge of the Company, there are no
existing conditions, situations or facts that could reasonably be expected to
result in any such claim, obligation or liability, except (a) as and to the
extent disclosed on, or as to which a reserve has been established on, the
Reference Balance Sheet, (b) claims, obligations and liabilities that (i) are
incurred after the date of the Reference Balance Sheet in the Ordinary Course
consistent with past practice of Company, and (ii) individually or in the
aggregate, would not reasonably be expected to have or result in a Material
Adverse Effect, or (c) as set forth on Section 3.11 of the Company Disclosure
Letter.
     3.12 Absence of Certain Changes. Except for the matters contemplated by
this Agreement and as set forth on Section 3.12 of the Company Disclosure
Letter, since November 30, 2008, the Business has been conducted in the Ordinary
Course and there has not been any change in the business, operations,
properties, assets, condition (financial or otherwise) or results of the Company
taken as a whole which would have or cause a Material Adverse Effect; and as of
the date of this Agreement, James H. Sisek is not actually aware of any Company
Customers who intend to terminate their existing Company Customer Contract as
currently in effect, or otherwise terminate or conclude their relationship with
the Company, upon effecting the transactions contemplated by this Agreement.
     3.13 Company Real Property.
          (a) Except as set forth in Section 3.13 of the Company Disclosure
Letter, the Company does not own or ground lease any real property.
Section 3.13(a) of the Company Disclosure Letter sets forth a true and complete
list of all Company Leased Real Property, identifying each Company Lease and the
identity of the lessee and lessor thereunder. Each Company Lease is in full
force and effect.
          (b) Except as set forth in Section 3.13 of the Company Disclosure
Letter, The Company has not subleased any of the Company Leased Real Property to
any third party or given any third party any license or other right to occupy
any portion of the Company Leased Real Property leased by the Company.
     3.14 Certain Contracts. Except as set forth on Section 3.14 of the Company
Disclosure Letter, the Company is not a party to or bound by any Contract,
arrangement, commitment or understanding (other than any Plan described
elsewhere herein) (each a “Material Contract”) which shall include (i) any
agreement (or group of related agreements) with any Person, other than
agreements with Company Customers, involving payments by or to the Company in
excess of, or that would reasonably be expected to be in excess of, $50,000 for
any consecutive twelve-month period, (ii) any material agreement concerning a
partnership or joint venture, (iii) any agreement (or group of related
agreements) under which it has created, incurred, assumed, or guaranteed any
indebtedness for borrowed money, or any capitalized lease obligation, in excess
of $50,000 or under which it has imposed a Lien on any of its assets, tangible
or intangible, (iv) any material agreement concerning confidentiality or
non-competition, (v) any profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation, severance, or other material plan or

10.12-20



--------------------------------------------------------------------------------



 



arrangement for the benefit of its current or former directors, officers, and
employees, (vi) any collective bargaining agreement, (vii) any agreement for the
employment of any individual on a full-time, part-time, consulting, or other
basis providing annual compensation in excess of $50,000 or providing material
severance benefits, (viii) any agreement under which the consequences of a
default or termination could have a Material Adverse Effect, (ix) any agreement
under which the Company has advanced or loaned any other Person amounts in the
aggregate exceeding $50,000, (x) any other agreement (or group of related
agreements) the performance of which involves consideration in excess of
$50,000. Except as set forth on Section 3.14 of the Company Disclosure Letter,
the Company has no Knowledge of, or has received no notice of, any material
breach of any Material Contract by any of the other parties thereto. Except as
set forth in Section 3.14 of the Company Disclosure Letter, the Company is not
in material default under any Material Contract to which it is a party, by which
its assets, business, or operations may be bound or affected, or under which it
or its assets, business, or operations receives benefits and, to the Knowledge
of the Company, there has not occurred any event that with the lapse of time or
the giving of notice or both, would constitute such a material default.
     3.15 Intellectual Property.
          (a) Section 3.15(a) of the Company Disclosure Letter sets forth, as of
the date hereof, a complete list of all Company Owned Intellectual Property that
is the subject of an application or registration.
          (b) Except as set forth in Section 3.15(b) of the Company Disclosure
Letter, there is no material litigation pending or, to the Knowledge of the
Company, threatened against the Business that involves a claim (i) alleging that
the operation of the Business infringes, misappropriates, dilutes or otherwise
violates a third party’s Intellectual Property rights or (ii) challenging the
ownership, use, validity, enforceability or registrability of any Company Owned
Intellectual Property or Company Licensed Intellectual Property. To the
Knowledge of the Company, the Business as currently conducted does not infringe,
misappropriate, or otherwise violate any third party’s Intellectual Property
rights in any manner that would have or cause a Material Adverse Effect. The
Company has not brought or, to the Knowledge of the Company, threatened a claim
against any third party (A) alleging infringement, misappropriation, dilution or
other violation of any material Company Owned Intellectual Property or
(B) challenging any such third party’s ownership or use of, or the validity,
enforceability or registrability of, such third party’s Intellectual Property,
and, to the Knowledge of the Company, there is no basis for a claim regarding
any of the foregoing.
     3.16 Taxes. Except as disclosed in Section 3.16 of the Company Disclosure
Letter:
          (a) The Company has filed, or caused to be filed, on a timely basis
all material Tax Returns required to be filed on or before the date hereof and
such Tax Returns are true, correct and complete in all material respects.
Without limiting the foregoing, none of the Tax Returns contains any position
that is, or would be, subject to penalties under Section 6662 of the Code (or
any corresponding provisions of state, local or foreign Tax law). The Company
has not entered into any “listed transactions” as defined in Treasury Regulation
section 1.6011-4(b)(2), and each has properly disclosed all reportable
transactions

10.12-21



--------------------------------------------------------------------------------



 



as required by Treasury Regulation section 1.6011-4, including filing Form 8886
with Tax Returns and with the Office of Tax Shelter Analysis.
          (b) The Company has not requested an extension of time within which to
file any Tax Return in respect of any taxable period for which such Tax Return
has not since been filed. There are no outstanding waivers or comparable
consents regarding the application of the statute of limitations with respect to
a Tax assessment or deficiency or Tax Returns of the Company.
          (c) All Taxes due and owing by the Company (whether or not reflected
on any Tax Return) have been timely and fully paid in all material respects.
          (d) The Company has timely and properly withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, shareholder or other
third party, including, but not limited to, amounts required to be withheld
under Sections 1441 and 1442 of the Code (or similar provisions of state, local
or foreign Law).
          (e) There are no Liens for Taxes (other than for current Taxes not yet
due and payable) upon any assets of the Company.
          (f) Except for the group of which UCFC is presently a member, the
Company (i) is not and never has been a member of an “Affiliated Group” within
the meaning of Section 1504 of the Code and (ii) does not have any liability for
the Taxes of any Person under Treasury Regulation section 1.1502-6 (or similar
provision of state, local or foreign Tax law) as a transferee or successor, by
contract or otherwise.
          (g) The Company is not a party to or bound by any Tax indemnity, Tax
sharing or Tax allocation agreement or arrangement.
          (h) No claim has ever been made by a Governmental Authority in a
jurisdiction where the Company does not file Tax Returns that the Company may be
subject to taxation by that jurisdiction.
          (i) No federal, state, local or foreign Tax audits or administrative
or judicial Tax proceedings are pending or being conducted or to the Knowledge
of the Company, threatened with respect to the Company. The Company has not
since January 1, 2005, received from any Governmental Authority (including
jurisdictions where Company has not filed a Tax Return) any (i) notice
indicating an intent to open an audit or other review, (ii) request for
information related to Tax matters, or (iii) notice or deficiency or proposed
adjustment for any amount of Tax proposed, asserted, or assessed by any
Governmental Authority against the Company.
          (j) The Company does not presently have and has not in the past had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the U.S. and such foreign country.

10.12-22



--------------------------------------------------------------------------------



 



          (k) The Company is in compliance with the requirements of Section 482
of the Code and the Treasury Regulations thereunder as they apply to transfer
pricing between controlled entities, including the contemporaneous documentation
requirements regarding transfer pricing policies.
          (l) The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any Tax period (or
portion thereof) ending after the Closing Date as a result of any (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date, (ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign Tax law) executed
on or prior to the Closing Date, (iii) installment sale or open transaction
disposition made on or prior to the Closing Date, or (iv) prepaid amount
received on or prior to the Closing Date.
          (m) True, correct and complete copies of all income Tax Returns, Tax
examination reports and statements of deficiencies assessed against, or agreed
to with respect to the Company with respect to the last three years with the IRS
or any other taxing authority have been made available to Parent.
     3.17 Company Capitalization.
          (a) As of the date hereof, the authorized capital stock of the Company
consisted of 5,000 common shares, $100 par value per share (the “Company Capital
Stock”). As of the date hereof, the Shares are the only outstanding shares of
Company Capital Stock, and no other shares of Company Capital Stock were issued
and outstanding, and no shares of Company Capital Stock were reserved for
issuance (including shares underlying any outstanding stock options and other
convertible securities of the Company).
          (b) As of the date of this Agreement, all of the issued and
outstanding shares of Company Capital Stock have been duly authorized, validly
issued and are fully paid and non-assessable and were not issued in violation of
any preemptive rights. There are no outstanding options, warrants, convertible
securities, “tag along” or “drag along” rights or other rights, agreements,
arrangements or commitments relating to the Company Capital Stock obligating the
Company or any of its Affiliates, at any time or upon the occurrence of certain
events, to offer, issue, sell, transfer, vote, redeem or otherwise dispose of or
sell any shares of Company Capital Stock. The Company has no (i) outstanding
Indebtedness that could entitle or convey to any Person the right to vote, or
that is convertible into or exercisable for, Company Capital Stock or
(ii) outstanding options, warrants, convertible securities or other rights,
agreements, arrangements or commitments that entitle or convey to any Person the
right to vote with UCFC on any matter in respect of the Company Capital Stock
absent the exercise or conversion thereof. There are no voting trusts or other
agreements or understandings outstanding with respect to the Company Capital
Stock.
     3.18 Affiliate Transactions.
          (a) Except for Contracts and arrangements (i) which are on customary
arms-length terms, (ii) in respect of services and products that are to be
continued or

10.12-23



--------------------------------------------------------------------------------



 



provided pursuant to the Related Agreements or (iii) as set forth on
Section 3.18 of the Company Disclosure Letter which are to be terminated on or
prior to the Closing Date, the Company is not a party to any Contract or
arrangement with UCFC or its Affiliates.
          (b) Except as set forth on Section 3.18(b) of the Company Disclosure
Letter, to the Knowledge of the Company, no director, officer or employee of the
Company: (i) owns, directly or indirectly, any economic or ownership interest in
(x) any property or asset, real or personal, tangible or intangible, used in or
held for use in connection with or pertaining to the Business, (y) any Company
Customer or (z) any supplier, lessor, lessee or competitor of the Company, in
each case of (x), (y) and (z) where such interest would be material to the
Business, taken as a whole, (ii) serves as a trustee, officer, director or
employee of any Person that is a supplier, lessor, lessee or competitor of the
Company or (iii) has received any loans from or is otherwise a debtor of, or
made any loans to or is otherwise a creditor of, the Company, where the amount
of any such loans would be material to the Company, taken as a whole.
          (c) Except as set forth on Section 3.18(c) of the Company Disclosure
Letter, the Company has no loan outstanding, has extended or maintained credit,
or has arranged for the extension of credit, to any director, officer or
employee of any of them.
     3.19 Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or similar fee
or commission in connection with the transactions contemplated by this Agreement
and the Related Agreements based upon arrangements made by or on behalf of the
Company or UCFC, except those for which UCFC will be solely responsible.
     3.20 Insurance. The Company has at all times since December 31, 2005
maintained insurance policies or been provided with coverage under UCFC’s
insurance policies including, without limitation, general comprehensive
liability, unemployment and workers’ compensation coverage. Section 3.20 of the
Company Disclosure Letter sets forth the material insurance policies maintained
by the Company (or provided by UCFC), together with the amount of coverage for
each policy, the premium due dates (solely with respect to those Company
maintained policies) and the dates of last payment and indicates which of such
insurance policies are claims—made policies and which of such policies are
occurrence-based policies. To the Knowledge of the Company, the policies
evidence insurance in such amounts and against such risks and losses as are
generally maintained with respect to comparable companies and properties. All of
such insurance policies maintained by the Company and, to the Knowledge of the
Company, all such insurance policies maintained by UCFC under which the Company
receives coverage, are in full force and effect (with respect to the applicable
coverage periods), and the Company is not in default in any material respect of
any of its obligations under any of such insurance policies.
     3.21 Disclosure. The representations, warranties and other statements of
the Company contained in this Agreement, the Company Disclosure Letter, or any
Exhibit or Schedule delivered by the Company to Parent in connection with the
execution and delivery of this Agreement, taken as a whole, do not contain any
untrue statement of a material fact

10.12-24



--------------------------------------------------------------------------------



 



or omit to state a material fact necessary in order to make any of them, in
light of the circumstances under which they were made, not misleading.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF UCFC AND BWC
     UCFC and BWC hereby jointly and severally make the following
representations and warranties to Parent as of the date hereof and as of the
Closing.
     4.1 Ownership. As of the date of this Agreement, BWC owns, and as of the
Closing Date BWC will own free and clear of all Liens, all of the issued and
outstanding Shares of Company Stock, and UCFC owns, and as of the Closing Date
will own, all of the voting capital stock of BWC and otherwise controls the
board of directors of BWC.
     4.2 Authorization; Binding Obligations. UCFC and BWC each have all
necessary power and authority to make, execute and deliver this Agreement and
the Related Agreements to which it is a party and to perform all of the
obligations to be performed by it hereunder and thereunder. The making,
execution, delivery and performance by UCFC and BWC of this Agreement and the
Related Agreements, if any, and the consummation by each of them of the
transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of UCFC and BWC. This
Agreement has been and, as of the Closing Date, the Related Agreements, if any,
will be, duly and validly executed and delivered by each of UCFC and BWC, and
assuming the due authorization, execution and delivery by Parent and the
Company, each of this Agreement and the Related Agreements will constitute the
valid, legal and binding obligation of each of UCFC and BWC, enforceable against
each of them in accordance with its terms, except that the enforceability hereof
may be limited by bankruptcy, insolvency, moratorium or other similar
Requirements of Law, now or hereafter in effect, relating to or affecting the
rights of creditors generally and the availability of specific remedies may be
limited by legal and equitable principles of general applicability.
     4.3 No Conflicts. Except as set forth in Section 4.3 of the UCFC Disclosure
Letter, the execution, delivery and performance by UCFC and BWC of this
Agreement and each of the Related Agreements to which they are a party, and the
fulfillment of and compliance with the respective terms hereof and thereof by
UCFC and BWC, do not and will not (a) conflict with or result in a breach of the
terms, conditions or provisions of, (b) constitute a default or event of default
under (whether with or without due notice, the passage of time or both),
(c) give any third party the right to modify, terminate or accelerate any
obligation under, (d) result in a violation of, or (e) require any Consent or
other action by, notice to, or filing with, any third party or Governmental
Authority pursuant to, the articles of incorporation or code of regulations of
UCFC or BWC, or any applicable Requirements of Law or material contract to which
either of them are subject, except for such conflicts, violations, Liens,
contraventions, cancellations, defaults or Consents, the failure of which to
obtain or violation of which will not individually or in the aggregate
reasonably be expected to have a material adverse effect on UCFC and BWC.

11.12-25



--------------------------------------------------------------------------------



 



     4.4 Approvals. There are no notices, reports or other filings required to
be made by UCFC and BWC with, or Consents required to be obtained by UCFC and
BWC from, any Governmental Authority or other third party in order for UCFC and
BWC to execute, deliver or perform this Agreement or the Related Agreements or
to consummate the transactions contemplated hereby and thereby, except (a) as
set forth in Section 4.4 of the UCFC Disclosure Letter, or (b) where the failure
to make such notices, reports or other filings or the failure to obtain such
Consents, individually or in the aggregate, would not reasonably be expected to
(i) prevent, impair or delay the consummation of the transactions contemplated
by this Agreement and the Related Agreements or (ii) have or cause a Material
Adverse Effect.
     4.5 Company Customer Lists. Neither UCFC nor BWC has in its possession,
custody or control (except by virtue of their equity ownership of the Company)
any listing or other description of Company Customers.
     4.6 Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or similar fee
or commission in connection with the transactions contemplated by this Agreement
and the Related Agreements based upon arrangements made by or on behalf of the
Company or UCFC, except those for which UCFC will be solely responsible.
     4.7 Insurance. UCFC has at all times since December 31, 2005 maintained
insurance policies which provide coverage to the Company including, without
limitation, general comprehensive liability coverage (but excluding unemployment
and workers’ compensation coverage). The policies evidence insurance in such
amounts and against such risks and losses as UCFC believes are generally
maintained with respect to comparable companies and properties. All of such
insurance policies currently maintained by UCFC under which the Company receives
coverage, are in full force and effect (with respect to the applicable coverage
periods), and UCFC is not in default in any material respect of any of its
obligations under any of such insurance policies.
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT
     Parent hereby makes the following representations and warranties to the
Sellers as of the date hereof and as of the Closing.
     5.1 Organization and Good Standing. Parent is a legal entity duly
organized, validly existing and in good standing under the Requirements of Law
of its jurisdiction of organization with full power and authority to own,
operate and lease its assets and to carry on its business as currently
conducted. Parent is duly qualified to do business and is in good standing
(where applicable) as a foreign corporation in each jurisdiction where the
ownership, operation or leasing of its assets or the conduct of its business as
currently conducted requires such qualification, except for those jurisdictions
where the failure to be so qualified or to be in good standing, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

10.12-26



--------------------------------------------------------------------------------



 



     5.2 Authority; Binding Obligations. Parent has all necessary power and
authority to make, execute and deliver this Agreement and the Related Agreements
to which it is a party and to perform all of the obligations to be performed by
it hereunder and thereunder. The making, execution, delivery and performance by
Parent of this Agreement and the Related Agreements and the consummation by it
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary corporate action on the part of Parent. This
Agreement has been and, as of the Closing Date, the Related Agreements will be,
duly and validly executed and delivered by Parent, and assuming the due
authorization, execution and delivery by UCFC, BWC and the Company, each of this
Agreement and the Related Agreements will constitute the valid, legal and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, except that the enforceability hereof may be limited by bankruptcy,
insolvency, moratorium or other similar Requirements of Law, now or hereafter in
effect, relating to or affecting the rights of creditors generally and the
availability of specific remedies may be limited by legal and equitable
principles of general applicability. Consummation of the transactions
contemplated herein shall not trigger or otherwise cause a breach under the
terms of any shareholder rights plan or arrangement of Parent currently in
effect.
     5.3 Compliance with Securities Laws. Parent is acquiring the Shares for
investment and not with a view to distribution thereof, and will not sell, offer
for sale, pledge, transfer or otherwise dispose of such Shares or any interest
therein except in compliance with the Securities Act and any other applicable
federal and states securities laws.
     5.4 No Conflicts. Except as set forth in Section 5.4 of the Parent
Disclosure Letter, the execution, delivery and performance by Parent of this
Agreement and each of the Related Agreements to which it is a party, and the
fulfillment of and compliance with the respective terms hereof and thereof by
Parent, do not and will not (a) conflict with or result in a breach of the
terms, conditions or provisions of, (b) constitute a default or event of default
under (whether with or without due notice, the passage of time or both),
(c) give any third party the right to modify, terminate or accelerate any
obligation under, (d) result in a violation of, or (e) require any Consent or
other action by, notice to, or filing with, any third party or Governmental
Authority pursuant to, the articles of incorporation or code of regulations of
Parent, or any applicable Requirements of Law or material contract to which
Parent is subject, except for such conflicts, violations, Liens, contraventions,
cancellations, defaults or Consents, the failure of which to obtain or violation
of which will not individually or in the aggregate reasonably be expected to
have a Material Adverse Effect.
     5.5 Approvals. There are no notices, reports or other filings required to
be made by Parent or any of its Affiliates with, or Consents required to be
obtained by Parent or any of its Affiliates from, any Governmental Authority or
other third party in order for Parent and its applicable Subsidiaries to
execute, deliver or perform this Agreement or the Related Agreements or to
consummate the transactions contemplated hereby and thereby, except (a) as set
forth in Section 5.4 of the Parent Disclosure Letter, or (b) where the failure
to make such notices, reports or other filings or the failure to obtain such
Consents, individually or in the aggregate, would not reasonably be expected to
(i) prevent, impair or delay the consummation of the transactions contemplated
by this Agreement and the Related Agreements or (ii) have or cause a Material
Adverse Effect.

10.12-27



--------------------------------------------------------------------------------



 



     5.6 Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or similar fee
or commission in connection with the transactions contemplated by this Agreement
and the Related Agreements based upon arrangements made by or on behalf of
Parent or its subsidiaries, except those for which Parent will be solely
responsible, including, without limitation, payment to Meechaert Capital
Markets.
ARTICLE 6
ADDITIONAL COVENANTS OF THE PARTIES
     6.1 Confidentiality. In addition to the terms, provisions and covenants of
the Confidentiality Agreement dated September 25, 2008, between Parent and the
Company, which shall remain in full force and effect until Closing, Parent
acknowledges that, in the course of its investigation of the Company, Parent and
its representatives have and will become aware of Confidential Information and
documents of the Company, and that its use of such Confidential Information and
documents, or communication of such Confidential Information to third parties,
could be detrimental to the Company. Parent (the “Receiving Party”) covenants
that prior to Closing all information and documents concerning the Company (the
“Disclosing Party”) reviewed by a Receiving Party or its representatives in
connection with this Agreement or the transactions contemplated hereby shall be
maintained in confidence and shall not be disclosed or used by the Receiving
Party or its representatives without the Disclosing Party’s prior written
consent, unless such information (i) was, is now or becomes publicly available,
(ii) is required to be disclosed pursuant to any Requirement of Law, (iii) was
disclosed to a Receiving Party by a third party not subject to any duty of
confidentiality to UCFC, BWC or the Company, or Parent, as the case may be, or
(iv) required to be disclosed by the rules of a securities exchange on which
Parent may from time to time be listed or the SEC. In the event that a Receiving
Party or any of its representatives is required pursuant to any Requirement of
Law to disclose any such Confidential Information or documents referred to in
this Section 6.1, such Receiving Party shall, to the extent reasonably
practicable, provide the Disclosing Party with prompt written notice before such
disclosure, sufficient to enable the Disclosing Party either to seek a
protective order, at its expense, or another appropriate remedy preventing or
prohibiting such disclosure or to waive compliance with the provisions of this
Section 6.1, or both. With respect to information and documents related to the
Receiving Party, at the Disclosing Party’s request, in the event that the
Closing shall not occur, or as soon as practicable following termination of this
Agreement: (i) the Receiving Party shall, and shall cause its representatives
to, promptly destroy all Confidential Information and documents concerning the
Disclosing Party (including any copies thereof or extracts therefrom), (ii) an
officer of the Receiving Party shall certify to the Disclosing Party that such
destruction has occurred, and (iii) the Receiving Party shall and shall cause
its representatives to keep confidential and not use any such Confidential
Information or documents unless required to disclose such Confidential
Information or documents pursuant to judicial order, regulation or Requirements
of Law.
     6.2 Conduct of Business Until Closing. Except as set forth on Section 6.2
of the Company Disclosure Letter or as otherwise provided in this Agreement, or
as Parent may

10.12-28



--------------------------------------------------------------------------------



 



otherwise consent to (which consent shall not be unreasonably withheld, delayed
or conditioned), on and after the date hereof and prior to the Closing Date, the
Company shall:
          (a) not amend the organizational documents of the Company;
          (b) not effect any transactions relating to the disposition of any
material part of the assets of the Company, other than in the Ordinary Course;
          (c) (i) conduct the Business in the Ordinary Course, (ii) use
commercially reasonable efforts to preserve the Company’s current business
organization and existing business relationships, (iii) maintain the Company’s
property in substantially the condition currently existing, normal wear and tear
excepted, and (iv) not intentionally take or fail to take any action outside the
Ordinary Course that would cause any of the representations and warranties set
forth in Article III to be untrue or incorrect in any material respect at any
time on or after the date hereof and through the Closing Date;
          (d) not make any distribution or declare, pay or set aside any
dividend with respect to, or split, combine, redeem, reclassify, purchase or
otherwise acquire directly, or indirectly, any equity interests or shares of
capital stock of, or other equity or voting interest in, the Company, or make
any other changes in the capital structure of the Company; provided however,
that the Company may pay to UCFC or BWC immediately prior to Closing the
difference between the Net Equity Value and the Reference Net Equity Value, as
provided for in Section 2.2(b) above.
          (e) except as required by Requirements of Law or an existing Plan or
Contract and except with respect to the arrangements expressly contemplated to
be implemented by the Company prior to the Closing pursuant to Section 6.5 or
Section 7.5 hereof, not (A) make or agree to make any increase in compensation,
pension, or other fringe benefits or perquisites payable to any officer or
investment professional or other employee of the Company other than routine wage
or salary increases in the Ordinary Course (B) grant or agree to grant any
severance or termination pay or enter into any Contract to make or grant any
severance or termination pay or pay any bonus, other than those set forth on
Section 6.2(e) of the Company Disclosure Letter, (C) grant or agree to grant or
accelerate the time of vesting or payment of any awards under a Plan (including
any equity rights to acquire any equity interests of the Company) other than as
required by Requirements of Law or in accordance with or to facilitate the
transactions contemplated by this Agreement, or (D) establish, adopt, amend,
modify or terminate any Plan; provided, however, that the foregoing shall not
prohibit the Company from employing financial consultants in the Ordinary
Course;
          (f) neither (i) merge with or into, consolidate with or acquire all or
substantially all of the stock or assets of any other Person, (ii) enter into,
materially amend or become subject to any limited liability company agreement,
joint venture, partnership, strategic alliance, shareholders’ agreement,
co-marketing, co-promotion, joint development or similar arrangement, except in
the Ordinary Course, (iii) enter into, terminate or amend in any material
respect any material Contract (except to the extent necessary to obtain any
consents for transfer contemplated by this Agreement), (iv) amend, breach,
terminate or

10.12-29



--------------------------------------------------------------------------------



 



allow to lapse any material Permit relating to the Business, as applicable that
would have or cause a Material Adverse Effect, other than (A) amendments
required by Requirements of Law or (B), any such action in the Ordinary Course,
or (v) except in the Ordinary Course, sell, lease or grant any option to sell or
lease, give a security interest in or otherwise create any Lien (other than a
Permitted Lien) on any of the assets of the Company;
          (g) not make any individual commitment or agreement for capital
expenditures in excess of $25,000, or $100,000 in the aggregate, except as set
forth on the capital budget set forth on Section 6.2(g) of the Company
Disclosure Letter;
          (h) not pay, discharge, settle or satisfy any material claims,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise) in excess of $10,000, the payment, discharge or
satisfaction, in the Ordinary Course or in accordance with their terms, of
liabilities reflected or reserved against in the Company Financial Information
(or the notes thereto), or not required by GAAP to be so reflected or reserved,
or incurred since the date of the Company Financial Information in the Ordinary
Course, or waive any material benefits of, or agree to modify any material
confidentiality, standstill, non-solicitation or similar agreement to which the
Company is a party; provided, however, that notwithstanding the foregoing, the
parties hereby acknowledge that the Management Closing Bonus Amount shall be
paid to the Senior Executive Officer in accordance with Section 6.5(c);
          (i) not incur, assume or guarantee (including by way of any agreement
to “keep well” or of any similar arrangement) or cancel or waive any claims
under any Indebtedness or amend or modify the terms relating to any such
Indebtedness, except for any such incurrence, assumption or guarantee of
Indebtedness or amendment of the terms of such Indebtedness in the Ordinary
Course;
          (j) not create, issue or sell, or grant any option or other right to
subscribe, purchase or redeem, any of its securities;
          (k) not change any material financial accounting principle, method or
practice (including any principles, methods or practices relating to the
estimation of reserves or other liabilities), other than changes required by
GAAP or Requirements of Law or required to be implemented during such period;
          (l) not enter into any binding agreement or arrangement with the IRS
(or any similar Tax authority), with respect to the Company, which relates to
any period or periods after the Effective Time, nor change any material Tax
accounting method or practice;
          (m) use commercially reasonable efforts to comply in all material
respects with all applicable material Requirements of Law affecting or relating
to the Company; and
          (n) not enter into any amendment or other modification to the Revenue
Sharing Agreement or the Subleasing Arrangements.

10.12-30



--------------------------------------------------------------------------------



 



          (o) not enter into any agreement (conditional or otherwise) to do any
of the foregoing.
     6.3 Covenant Not To Compete.
          (a) Non-Compete. UCFC acknowledges and agrees that the Business is
conducted within the geographic area described in Section 6.3 of the Company
Disclosure Letter (the “Territory”) and that the Company’s reputation and
goodwill are an integral part of its business success throughout the Territory.
If UCFC deprives Parent of the Company’s goodwill (except any goodwill
associated with the Company’s current name) or in any manner utilize its
reputation and goodwill in competition with Parent, Parent will be deprived of
the benefits it has paid for pursuant to this Agreement. Accordingly, as an
inducement for Parent to enter into this Agreement, UCFC agrees that for a
period ending on the second anniversary of the Closing Date (the
“Non-Competition Period”), neither UCFC nor any Controlled Affiliate of UCFC
shall, without Parent’s prior written consent, directly or indirectly, own a
controlling interest in, or manage or operate, any company, organization or
business in the Territory, that is engaged in the trust or fiduciary business,
which such business shall include the Business of the Company. Further, during
the Non-Competition Period, neither UCFC nor any of its Controlled Affiliates
shall directly solicit any employee or agent of the Company to work for UCFC or
its Controlled Affiliates in the trust or fiduciary services industry; provided,
however, that the foregoing limitation on solicitation shall not apply (i) if
such employee or agent’s relationship with the Company has terminated for any
reason, or (ii) if such employee or agent is hired as a result of general
solicitation for employment not specifically targeted to employees of the
Company engaged in the Business. During the Non-Competition Period, neither UCFC
nor any of its Controlled Affiliates shall directly or indirectly solicit any
Company Customer as of the Effective Date for the purpose of offering trust or
fiduciary services which are offered by the Company as of the Effective Date.
Notwithstanding the foregoing, (i) UCFC shall not be prohibited from acquiring
any thrift or bank that owns and operates a trust company and in the event UCFC
is acquired by any third party, such third party shall not be subject to the
restrictions set forth in this Section 6.3(a), and (ii) UCFC’s savings bank
subsidiary shall not be prohibited from engaging in any trust or fiduciary
activities or offering any trust or fiduciary services that are otherwise
permitted in accordance with applicable Requirements of Law, or otherwise from
contracting with third parties to provide or offer its customers with trust
fiduciary services or brokerage, investment advisory, insurance or other related
services at its branch locations in accordance with applicable Requirements of
Law. In the event the agreement in this Section 6.3 shall be determined by a
court of competent jurisdiction to be unenforceable by reason of its extending
for too great a period of time or over too great a geographical area or by
reason of its being too extensive in any other respect, it shall be interpreted
to extend only over the maximum period of time for which it may be enforceable
and/or over the maximum geographical area as to which it may be enforceable
and/or to the maximum extent in all other respects as to which it may be
enforceable, all as determined by such court in such action.
          (b) Remedies. UCFC acknowledges that a breach of the covenants
contained in this Section 6.3 will cause irreparable damage to Parent, the exact
amount of which will be difficult to ascertain, and that the remedies at law for
any such breach will be

10.12-31



--------------------------------------------------------------------------------



 



inadequate. Accordingly, UCFC agrees that if it breaches the covenants contained
in this Section 6.3, in addition to any other remedy that may be available at
law or in equity, Parent shall be entitled to specific performance and
injunctive relief, without posting bond or other security.
     6.4 Taxes.
          (a) All transfer, documentary, sales, use, stamp, registration and
other such Taxes and all conveyance fees, recording charges and other fees and
charges (including any penalties and interest) incurred in connection with
consummation of the transactions contemplated by this Agreement shall be split
equally and paid by UCFC and Parent, and UCFC and Parent shall cooperate in the
preparation and filing of any Tax Returns and other documentation with respect
to all such Taxes, fees and charges, and if required by Requirements of Law,
Parent will, and will cause its Affiliates to, join in the execution of any such
Tax Returns and other documentation.
          (b) Other than the consolidated federal Income Tax Return of UCFC of
which the Company is a member, the Company shall prepare, or cause to be
prepared, and file, or cause to be filed, all Tax Returns required to be filed
by the Company for any taxable year or period ending on or before the Closing
Date that are due after the Closing Date. The Company shall be responsible for
payment of any Taxes shown due on such Tax Returns. Such Tax Returns shall be
prepared in a manner consistent with the prior practices of the Company, except
as required by any applicable Requirement of Law. Parent shall permit UCFC or
its representatives to review and comment on each such Tax Return described in
this paragraph prior to filing, and Parent shall make all changes reasonably
requested by UCFC in good faith (unless Parent is advised in writing by its
independent outside accountants or attorneys that such changes are contrary to
applicable law). In the event that Parent and UCFC are unable to agree on the
reporting of any item on such Tax Returns, Parent and UCFC shall mutually choose
an independent public accounting firm to resolve such dispute, and the decision
of such firm with respect to such item shall be final.
          (c) Parent shall prepare, or cause to be prepared, and file, or cause
to be filed, all non-federal Tax Returns pertaining to the Company for any
taxable year or period commencing prior to the Closing Date and ending after the
Closing Date (a “Straddle Period”). The Company shall be responsible for payment
of any Taxes shown as due on such Tax Returns.
          (d) Parent and UCFC agree to furnish or cause to be furnished to each
other, upon request, as promptly as practical, such information (including
reasonable access to books and records, Tax Returns and Tax filings) and
assistance as is reasonably necessary for the filing of any Tax Return, the
conduct of any Tax audit, and for the prosecution or defense of any claim, suit
or proceeding relating to any Tax matter. Parent and UCFC shall cooperate with
each other in the conduct of any Tax audit, accounting audit or other Tax
proceeding and each shall execute and deliver such powers of attorney and other
documents as are necessary to carry out the intent of this Section 6.4. Any Tax
audit or other Tax proceeding shall be deemed to be a Third Person Claim subject
to the procedures set forth in Article 9 of this Agreement.

10.12-32



--------------------------------------------------------------------------------



 



          (e) Section 338 Election.
     (i) At or after the Closing, at the option of Parent, in its sole
discretion, UCFC and Parent shall make the election provided for by
Section 338(h)(10) of the Code and any corresponding elections under state or
local tax law (the “Election”) with respect to the purchase and sale of the
Stock; provided, Parent pays to UCFC the Tax Neutrality Payment (as provided and
defined in paragraph (ii) below). UCFC and Parent shall cooperate and provide to
the other all necessary information to evaluate making the Election and to
permit the Election to be made. UCFC and Parent shall take all actions that are
reasonable, necessary, customary and required by Requirement of Law to
effectuate and preserve the Election and mutually determine (X) which forms,
returns, elections, schedules, attachments and other documents are to be
prepared and/or filed (and the content thereof) to effectuate the Election in
accordance with Requirement of Law, (Y) the allocation of the Purchase Price
among the assets of the Company in accordance with Requirement of Law relating
to the Election, and (Z) any other matters and decisions that are necessary
and/or customary to effectuate the Election in accordance with Requirement of
Law.
     (ii) The “Tax Neutrality Payment” shall equal an amount necessary to make
the after-tax net proceeds of UCFC and BWC from the purchase and sale of the
Shares with the Election in effect the same as the after-tax net proceeds of
UCFC and BWC from the purchase and sale of the Shares would be without the
Election in effect; provided that, if the forgoing calculation would result in a
negative number, then the Tax Neutrality Payment shall be equal to zero ($0.00).
As soon as practicable after the Closing Date, but in no case later than the
8 months after the Closing Date, UCFC shall provide Parent with a calculation of
the Tax Neutrality Payment and all information required to calculate the Tax
Neutrality Payment, which includes final inside/outside tax basis calculations
for UCFC and BWC and the consolidated effective tax rates based on state tax
apportionment data as of the Closing Date. Within 30 days after Parent is
provided such information, Parent shall notify UCFC in writing if it disagrees
with the amount of the Tax Neutrality Payment as calculated by UCFC. If Parent
does not timely notify UCFC that it disagrees with UCFC’s calculation of the Tax
Neutrality Payment, the Tax Neutrality Payment calculated by UCFC shall be the
final Tax Neutrality Payment and binding on the parties. In the event that
Parent and UCFC are unable to resolve their differences within 10 days, Parent
and UCFC shall mutually choose an independent public accounting firm to resolve
such dispute, and the decision of such firm with respect to such item shall be
final. UCFC, on one hand, and Parent, on the other hand, shall each pay one-half
of the cost of the independent public accounting firm for calculating the Tax
Neutrality Payment. The final Tax Neutrality Payment shall be paid in accordance
with paragraph (iii) of this subsection.
     (iii) To the extent the amount of the Tax Neutrality Payment is a positive
amount, Parent shall pay to UCFC an amount equal to the Tax Neutrality Payment
within 10 days after the date on which such amount is finally determined. If no
Election is made, the Tax Neutrality Payment is deemed to be zero ($0.00).

10.12-33



--------------------------------------------------------------------------------



 



          (f) Management Closing Bonus Deduction.
     (i) UCFC, Parent, BWC and the Company agree that UCFC and/or BWC will claim
a deduction for federal and state tax purposes (to the extent such deduction is
legally allowed to be claimed) of the full amount of the Management Closing
Bonus Amount on the tax return that includes the Closing Date (and that the
Company will not claim a deduction for such amount for any taxable year
beginning subsequent to such Closing Date).
     (ii) In the event that after the Closing Date, Parent, the Company or any
related party thereto takes any action that results in the non-deductibility (in
whole or in part) of the Management Closing Bonus Amount by UCFC and/or BWC,
Parent shall indemnify and hold harmless UCFC and/or BWC, on an after-tax basis,
for any Losses attributable to such lost deduction.
     6.5 Employees of the Company.
          (a) Plans to be Withdrawn from or Transferred by the Company. UCFC
and/or BWC hereby agrees that it shall take or cause the Company to take all
necessary action to cause the withdrawal of the Company, as a participating
employer, from all UCFC Benefit Plans, and each Company Benefit Plan with
respect to which the Company is a participating employer, but not the sponsor,
effective as of or prior to the Closing Date. UCFC and/or BWC further agree to
take all necessary action prior to Closing to withdraw from any Company Benefit
Plan in which the Company is the plan sponsor and UCFC and/or BWC is a
participating employer. All payroll and certain other benefits for Business
Employees shall continue to be provided to the Company after the date of this
Agreement by Butler Wick & Co. in accordance with the terms of the Transition
Services Agreement.
          (b) Reserved.
          (c) Senior Management Agreements. At or prior to the Closing Date, BWC
and/or the Company shall cause the change of control agreements and all other
agreements and compensation arrangements applicable to the Company and the
Business between BWC and/or the Company and the senior management officers
identified on Schedule 6.5(c) to be terminated, and no further payments (other
than contemplated by this Section 6.5(c)) shall be made thereunder. Such
terminations shall be in form and substance reasonably acceptable to Parent and
UCFC. At or prior to the Closing Date, BWC and/or the Company shall cause a
payment to be made to the executive officer identified on Schedule 6.5(c) (the
“Senior Executive Officer”) of an amount identified in Schedule 6.5(c) (such
amount, the “Management Closing Bonus Amount”), subject to such other terms and
conditions as may be agreed upon between BWC and/or the Company and the Senior
Executive Officer; provided, however, that the payment of the Management Closing
Bonus Amount to the Senior Executive Officer will be considered to have occurred
immediately prior to the Effective Time.
          (d) Severance Payments. Promptly following the execution and delivery
of this Agreement, Parent shall establish reasonable severance policy provisions
to facilitate the

10.12-34



--------------------------------------------------------------------------------



 



transition of the Company’s operations following Closing. In addition, the
Company shall cause terminated employees to receive their pro-rata vested
portion of existing deferred compensation grants in accordance with the
Company’s plan. Notwithstanding the foregoing, in no event shall Parent, UCFC or
the Company be required to take any action that would cause deferred
compensation to be immediately includible in income or subject to additional
taxes or penalties, or to otherwise violate, Section 409A of the Code.
          (e) Retiree Welfare Benefits. Except as required pursuant to any
Requirement of Law, Section 6.5(f) hereof and Sections 601 through 608 of ERISA,
the Company and Parent shall not have any obligation to provide welfare benefits
to any former employees, officers, directors or consultants of the Company or
its Affiliates after the Closing Date.
          (f) COBRA. After the Closing Date, the Company shall be responsible
for the continuation of health plan coverage, in accordance with the
requirements of COBRA and Sections 601 through 608 of ERISA, for any employee of
the Company, or qualified beneficiary under a group health plan of the Company,
who, prior to the Closing, is receiving or is entitled to receive COBRA benefits
or who loses health coverage in connection with the transactions contemplated in
this Agreement.
          (g) No Third-Party Beneficiary. No provision of this Agreement,
including without limitation this Section 6.5, shall create any third-party
beneficiary rights in any Person, including without limitation employees or
former employees (including any beneficiary or dependent thereof) of the Company
or UCFC, unions or other representatives of such employees or former employees,
or trustees, administrators, participants, or beneficiaries of any Plan, and no
provision of this Agreement, including this Section 6.5, shall create such
third-party beneficiary rights in any such Person in respect of any benefits
that may be provided, directly or indirectly, under any Plan, including the
currently existing Plan.
     6.6 Books and Records. From and after the Closing, subject to appropriate
confidentiality agreements, Parent shall provide UCFC and its representatives
with reasonable access, for any reasonable purpose, including but not limited to
(a) preparing Tax Returns, or (b) defending any claim in respect of which a
notice of claim has been served on UCFC, during normal business hours, to all
relevant books and records, including, but not limited to, accounting and Tax
records, sales and purchase documents, notes, memoranda, and any other
electronic or written data (“Records”). Unless otherwise consented to in writing
by UCFC, Parent shall not, for a period of 5 years following the date hereof or
such longer period as retention thereof is required by applicable Requirements
of Law, destroy, alter or otherwise dispose of (or allow the destruction,
alteration or disposal of) any of the Records without first offering to
surrender such Records to UCFC.
     6.7 Public Announcements. UCFC, Parent and the Company shall consult with
each other before issuing any press release, making any other public statement
or scheduling any press conference or conference call with investors or analysts
with respect to this Agreement or the transactions contemplated hereby and,
except as may be required by any Requirements of Law or any listing agreement
with or rule of any national securities

10.12-35



--------------------------------------------------------------------------------



 



exchange or association, shall not issue any such press release, make any such
other public statement or schedule any such press conference or conference call
before such consultation.
     6.8 Filings and Approvals. Immediately following execution of this
Agreement the Parties shall proceed expeditiously and in good faith to make all
necessary filings with all Governmental Authorities, seek such approvals and
take all such other actions as may be reasonably necessary to satisfy the
conditions to Closing. Each Party shall consult with the other Party with
respect to the obtaining of all material Consents of all Governmental
Authorities necessary or advisable to consummate the transactions contemplated
by this Agreement to the extent reasonably practicable and shall each use best
efforts to obtain as expeditiously as reasonably possible such material Consents
of Governmental Authorities, and each Party shall keep the other Party apprised
of the status of material matters relating to completion of the transactions
contemplated by this Agreement. Each Party shall, upon request, furnish the
other Party with all information concerning itself, its subsidiaries, directors,
officers and shareholders and such other matters as may be reasonably necessary
or advisable in connection with any filing, notice or application made by or on
behalf of such other Party or any of its subsidiaries to any third party or
Governmental Authority; provided, however, in the event that information is
required regarding any individual person, such information need not be provided
to any other Party. The Company shall use commercially reasonable efforts to
obtain all necessary Consents required hereunder.
     6.9 Further Assurances; Cooperation. From and after the Closing, the
Parties shall take such acts and execute such documents and instruments as may
be reasonably required to make effective the transactions contemplated hereby.
On or after the Closing Date, the Parties shall, on request, cooperate with one
another by furnishing any additional information, executing and delivering any
additional documents and instruments, including Contract assignments, and doing
any and all such other things as may be reasonably requested by the Parties or
their counsel to consummate or otherwise implement the transactions contemplated
by this Agreement.
     6.10 Notices of Certain Events. Each of Parent and the Company shall, to
the extent permitted by applicable Requirements of Law, promptly notify the
other of:
          (a) any notice or other communication from any Person alleging that
the consent of such Person is or may be required in connection with the
transactions contemplated by this Agreement;
          (b) any notice or other communication from any Governmental Authority
in connection with the transactions contemplated by this Agreement;
          (c) any actions, suits, claims, investigations or proceedings
commenced or threatened against, relating to or involving or otherwise affecting
the Company or Parent and any of its Subsidiaries, as the case may be, that, if
pending on the date of this Agreement, would have been required to have been
disclosed pursuant to any Section of Article 3 or Article 5 of this Agreement
(as the case may be) or that relate to the consummation of the transactions
contemplated by this Agreement;

10.12-36



--------------------------------------------------------------------------------



 



          (d) any material inaccuracy of any representation or warranty
contained in this Agreement at any time during the term of this Agreement that
could reasonably be expected to cause the conditions to closing set forth in
Article 7 and Article 8 hereof not to be satisfied in any material respect; and
          (e) any failure of a Party to materially comply with or materially
satisfy any covenant, condition or agreement to be complied with or satisfied by
such Party hereunder; provided, however, that the delivery of any notice
pursuant to this Section shall not limit or otherwise affect the remedies
available hereunder to the Party receiving that notice.
     6.11 Company Directives. Parent covenants and agrees with UCFC that during
the period commencing on the date hereof and continuing until the Closing, none
of Parent nor any of its Affiliates shall, directly or indirectly, give any
directive to any Business Employee without the consent of UCFC. Parent further
agrees that neither it nor any of its Affiliates shall enter into any agreement
or arrangement with the Company on or prior to the date hereof without the prior
written consent of UCFC.
     6.12 Change of Name; Right to Use Certain Marks.
          (a) Immediately after the Effective Time, Parent shall cause the
Company to file an amendment to its articles of incorporation, changing the name
of the Company to a new name as selected by Parent (the “New Name”). Parent
shall notify UCFC, BWC and the Company of the New Name not less than ten days
prior to the Closing Date, and such New Name shall not include or be similar to
any trademarks, logos, service marks, brand names or trade, corporate or
business names employing the Butler Wick Principal Marks or any part or
variation thereof.
          (b) It is expressly agreed that Parent shall not acquire any right,
title or interest in the Butler Wick Principal Marks; provided however, that in
accordance with the terms of the Transition Services Agreement, the Company has
a temporary non-exclusive license to use the Butler Wick Principal Marks,
including, without limitation, the name “Butler Wick Trust Company,” subject to
the terms of the Transition Services Agreement. To the extent the Butler Wick
Principal Marks are used by the Company on any materials constituting their
properties and assets, including any stationery, signage, invoices, receipts,
forms, packaging, advertising and promotional materials, product, training and
service literature and materials, software or like materials at the Closing
Date, Parent shall, and shall cause the Company to, remove, strike over or
otherwise obliterate all the Butler Wick Principal Marks from all such
materials. Parent agrees that neither Parent nor the Company shall make any use
of the Butler Wick Principal Marks after the Effective Time.
     6.13 Acquisition Proposals.
          (a) Prior to the Effective Time, except as expressly permitted by
Section 6.13(b) below, none of UCFC, BWC or the Company will solicit or initiate
any Acquisition

10.12-37



--------------------------------------------------------------------------------



 



Proposal, or the making of any Acquisition Proposal or any offer constituting an
Acquisition Proposal.
          (b) Notwithstanding Section 6.13(a) above, if at any time prior to the
Effective Time, (i) either UCFC, BWC or the Company receives an Acquisition
Proposal from a third party that the board of directors of either UCFC, BWC or
the Company believes to be bona fide, (ii) such Acquisition Proposal did not
occur as a result of a breach of this Section 6.13, and (iii) the board of
directors of any of UCFC, BWC or the Company determines in good faith, after
consultation with its legal counsel, that such Acquisition Proposal constitutes
or could possibly lead to a Superior Proposal, then any of UCFC, BWC or the
Company may in response to such Acquisition Proposal (x) furnish information
with respect to the Company to the Person who has made such Acquisition Proposal
and (y) participate in discussions and negotiations regarding such Acquisition
Proposal and otherwise execute or enter into any agreement, understanding, or
arrangement with respect to such Acquisition Proposal, subject to
Section 10.3(e) below. From and after the date of this Agreement, UCFC, BWC and
the Company shall promptly advise Parent orally and in writing upon the receipt
of any Acquisition Proposal or any inquiry with respect to, or that could
reasonably be expected to lead to, any Acquisition Proposal.
ARTICLE 7
CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT
     The obligation of Parent to proceed with the Closing shall be subject to
the satisfaction, on or prior to the Closing Date, of each of the following
conditions precedent, any of which may be waived in whole or in part by Parent:
     7.1 Accuracy of Representations and Warranties and Performance of
Obligations. All representations and warranties made by the Company, UCFC and
BWC pursuant to this Agreement shall be true and correct in all material
respects, except for those representations and warranties that are qualified as
to materiality which shall be true and correct in all respects, on and as of the
Closing Date with the same effect as if such representations and warranties had
been made on and as of the Closing Date (other than representations or
warranties that address matters only as of a certain date, which shall be true
and correct in all material respects as of such certain date), except to the
extent of any change expressly permitted by the terms of this Agreement or
expressly consented to in writing by Parent. The Company shall have performed or
complied in all material respects with all covenants, agreements and conditions
contained in this Agreement required to be performed or complied with at or
prior to the Closing. Each of the Company, UCFC and BWC shall deliver to Parent
at the Closing a certificate certifying that the conditions stated in this
Section 7.1 as applicable to such entity have been fulfilled by the Company,
UCFC or BWC, as the case may be.
     7.2 Consents and Approvals. All material filings with applicable
Governmental Authorities shall have been made and any necessary Consents
required from such Governmental Authorities shall have been obtained and shall
be in full force and effect, except for such Consents and approvals from
Governmental Authorities, the failure of

10.12-38



--------------------------------------------------------------------------------



 



which to obtain would not constitute a violation of any Requirement of Law or
have or cause a Material Adverse Effect.
     7.3 No Litigation or Contrary Judgment. On the Closing Date, no valid
Order, executive order, stay, decree, judgment or injunction shall be in effect
which prohibits or prevents the consummation of the transactions contemplated by
this Agreement.
     7.4 No Material Adverse Change. There shall not have occurred after the
date hereof any event that has had or reasonably would be expected to have a
Material Adverse Effect with respect to the Business.
     7.5 Payments Required by Section 6.5(c). The Company and BWC shall have
caused the payment Required by Section 6.5(c) to have been made to the Senior
Executive Officer as identified on Schedule 6.5(c).
     7.6 Deliveries at Closing. At Closing, the Company, UCFC and BWC, as
applicable, shall deliver or cause to be delivered to Parent:
          (a) certificates representing all the Shares, free and clear of all
Liens, duly endorsed to Parent (or to any assignee of Parent permitted
hereunder, if elected by Parent) or in blank accompanied by duly executed stock
powers;
          (b) from Squire, Sanders and Dempsey L.L.P., counsel to the Company,
UCFC and BWC, an opinion of such counsel, dated the Closing Date, in form and
substance reasonably acceptable to Parent;
          (c) the written resignation of each member of the Board of Directors
and to the extent requested by Parent, each officer of the Company set forth on
Section 7.6(c) of the Company Disclosure Letter;
          (d) all consents and approvals from Governmental Authorities;
          (e) a certificate of good standing of the Company, dated within five
(5) Business Days of the Closing Date, from the Ohio Secretary of State;
          (f) all share transfer books, minute books and other corporate records
of the Company;
          (g) a copy, certified by the Secretary of the Company to be true,
complete and correct as of the Closing Date, of the articles or certificate of
incorporation, code of regulations and resolutions of the shareholders and board
of directors of the Company, authorizing and approving the transactions
contemplated hereby and the incumbency of certain officers;
          (h) a copy, certified by the Secretary of UCFC to be true, complete
and correct as of the Closing Date, of the resolutions of the board of directors
of UCFC, authorizing and approving the transactions contemplated hereby;

10.12-39



--------------------------------------------------------------------------------



 



          (i) a copy, certified by the Secretary of BWC to be true, complete and
correct as of the Closing Date, of the resolutions of the board of directors of
BWC, authorizing and approving the transactions contemplated hereby;
          (j) the certificate required to be delivered pursuant to Section 7.1;
          (k) such other customary documents, instruments or certificates as
shall be reasonably requested by Parent and as shall be consistent with the
terms of this Agreement.
ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF UCFC AND THE
COMPANY
     The obligation of the Company and UCFC to proceed with the Closing shall be
subject to the satisfaction, on or prior to the Closing Date, of each of the
following conditions precedent, any of which may be waived in whole or in part
by UCFC:
     8.1 Accuracy of Representations and Warranties of Parent and Performance of
Obligations. All representations and warranties made by Parent in this Agreement
shall be true and correct in all material respects, except for those
representations and warranties that are qualified as to materiality which shall
be true and correct in all respects, on and as of the Closing Date with the same
effect as if such representations and warranties had been made on and as of the
Closing Date (and if elected by Parent, as if made on and as of the Closing Date
by Parent and any assignee of Parent permitted hereunder) (in each case, other
than representations or warranties that address matters only as of a certain
date, which shall be true and correct in all material respects as of such
certain date), except to the extent of any change permitted by the terms of this
Agreement or consented to by UCFC. Parent shall have performed or complied in
all material respects with all covenants, agreements and conditions contained in
this Agreement on its part required to be performed or complied with at or prior
to the Closing. Parent shall deliver to UCFC at the Closing a certificate of an
officer of Parent certifying that the conditions stated in this Section 8.1 have
been fulfilled.
     8.2 Consents and Approvals. All filings with Governmental Authorities shall
have been made and any necessary Consents required from such Governmental
Authorities shall have been obtained and shall be in full force and effect,
except for such Consents and approvals of Governmental Authorities, the failure
of which to obtain would not constitute a violation of any Requirement of Law or
have or cause a Material Adverse Effect.
     8.3 No Litigation or Contrary Judgment. On the Closing Date, no valid
Order, executive order, stay decree, judgment or injunction shall be in effect
which prohibits or prevents the consummation of the transactions contemplated by
this Agreement.
     8.4 Deliveries of Parent at Closing. At Closing Parent shall deliver, or
cause to be delivered, to UCFC (on behalf of itself and BWC):
          (a) the Purchase Price as described in Section 2.2;

10.12-40



--------------------------------------------------------------------------------



 



          (b) the certificate required to be delivered pursuant to Section 8.1;
          (c) a certificate of good standing of Parent (and if elected by
Parent, a certificate of good standing of any assignee of Parent permitted
hereunder), dated within five (5) Business Days of the Closing Date, from the
Ohio Secretary of State;
          (d) an opinion of Niehaus & Associates LTD, counsel to Parent, in form
and substance reasonably acceptable to UCFC;
          (e) such other customary documents, instruments or certificates as
shall be reasonably requested by UCFC and as shall be consistent with the terms
of this Agreement.
     8.5 Certificate. Parent, and if elected by Parent, any assignee of Parent
permitted hereunder, shall deliver to UCFC and the Company a certificate
executed by its respective Secretary certifying as of the Closing Date (x) a
true and correct copy of its currently effective articles or certificate of
incorporation, as applicable, and bylaws or code of regulations, as applicable,
(y) a true and correct copy of the resolutions of its board of directors
authorizing the execution, delivery and performance by it of this Agreement and
the Related Agreements to which it is a party and the consummation of the
transactions contemplated hereunder and thereunder, and (z) as to incumbency
matters.
ARTICLE 9
INDEMNIFICATION
     9.1 Survival of Representations and Warranties. All of the representations
and warranties made by any Party in this Agreement, the Disclosure Letter or any
certificates or documents delivered hereunder, shall survive the Closing Date
and consummation of the transactions contemplated hereby and will continue for a
period of eighteen (18) months following the Closing Date, at which time they
shall expire; provided, however, that such expiration shall have no effect on
any notice of claim made prior to such expiration with respect to any breach of
such representation or warranty occurring prior to such expiration and set out
in such notice of claim; and provided further, that the representations and
warranties of UCFC and the Company contained in (i) Section 3.17 (Company
Capitalization) and Section 4.1 (Ownership) shall survive the Closing Date
indefinitely and not terminate, and (ii) Section 3.16 (Taxes) shall survive the
Closing Date until the expiration of the applicable statute of limitation,
including any suspensions, tollings or extensions thereof; provided, however,
that any such expiration shall have no effect on any notice of claim made prior
to such expiration with respect to any breach of such representation or warranty
occurring prior to such expiration and set out in such notice of claim. No
Parent Indemnified Party shall be entitled to indemnification for breach of any
such surviving representation and warranty unless a notice of claim of such
breach has been given to the Indemnifying Party within the period of survival of
such representation and warranty as set forth herein.
     9.2 Indemnification by UCFC and BWC. Subject to the terms and conditions of
this Article 9, including the limitations with respect to amounts and sources of
funds set

10.12-41



--------------------------------------------------------------------------------



 



forth in Section 9.6 below, among others, from and after Closing, UCFC and BWC
shall jointly and severally, indemnify and hold harmless Parent and its
Affiliates (including, from and after the Closing, the Company and its
Affiliates) and the shareholders, directors, officers, partners, employees,
successors, assigns, representatives and agents of each of them in their
capacities as such (collectively, the “Parent Indemnified Persons” and each a
“Parent Indemnified Person”), from and against, and UCFC and BWC shall not have,
and shall have deemed to waive, any claim for contribution or indemnity against
any such Parent Indemnified Person with respect to, any and all claims, losses,
monetary damages, liabilities, fines, fees, penalties, expenses or costs
(collectively, “Losses”), plus reasonable attorneys’ fees and expenses,
including court costs and expert witness fees and costs, incurred in connection
with Losses, but excluding consequential, punitive, indirect, exemplary damages
or any damages measured by lost profits or a multiple of earnings; provided
however, that the foregoing exclusion shall not apply to amounts paid to
unaffiliated third parties in respect of an indemnifiable claim hereunder (in
all, “Indemnified Losses”), incurred or to be incurred by any of them resulting
from or arising out of the breach of any covenant, representation, warranty, or
other obligation of the Company or UCFC made or incurred under or pursuant to
this Agreement or the Related Agreements delivered pursuant hereto or in
connection with the Closing.
     9.3 Indemnification by Parent. Subject to the terms and conditions of this
Article 9, including the limitations set forth in Section 9.6 below, Parent
shall indemnify and hold harmless UCFC and BWC and their respective heirs, legal
representatives, assigns and agents (the “Seller Indemnified Persons”) from and
against any and all Indemnified Losses incurred or to be incurred by any of
them, resulting from or arising out of the breach of any covenant,
representation, warranty, or other obligation of Parent made or incurred under
this Agreement or the Related Agreements delivered pursuant hereto or in
connection with the Closing.
     9.4 Notice of Claim. In the event that Parent seeks indemnification on
behalf of a Parent Indemnified Person, or UCFC seeks indemnification on behalf
of a Seller Indemnified Person, such Party seeking indemnification (the
“Indemnified Party”) shall give reasonably prompt written notice to the
indemnifying Party (the “Indemnifying Party”) specifying the facts constituting
the basis for such claim and the amount, to the extent known, of the claim
asserted; provided, however, that the right of a Person to be indemnified
hereunder shall not be adversely affected by a failure to give such notice
unless, and then only to the extent that, an Indemnifying Party is actually
irrevocably and materially prejudiced thereby. Subject to the terms hereof, the
Indemnifying Party shall pay the amount of any valid claim not more than 20 days
after the Indemnified Party provides notice to the Indemnifying Party of such
amount.
     9.5 Right to Contest Claims of Third Persons. If an Indemnified Party is
entitled to indemnification hereunder (notwithstanding the limitations contained
in Section 9.6 hereof) because of a claim asserted by any claimant (other than
an indemnified person hereunder) (“Third Person”), the Indemnified Party shall
give the Indemnifying Party prompt notice thereof after such assertion is
actually known to the Indemnified Party; provided, however, that the right of a
Person to be indemnified hereunder in respect of claims made by a Third Person
shall not be adversely affected by a failure to give such notice

10.12-42



--------------------------------------------------------------------------------



 



unless, and then only to the extent that, an Indemnifying Party is actually
irrevocably and materially prejudiced thereby. The Indemnifying Party shall have
the right, upon written notice to the Indemnified Party, and using counsel
reasonably satisfactory to the Indemnified Party, to control any such matter
including the right to investigate, contest or settle the claim alleged by such
Third Person (a “Third Person Claim”), provided that the Indemnifying Party has
unconditionally acknowledged to the Indemnified Party in writing of its
obligation, subject to any and all limitations contained in this Article 9, to
indemnify the Indemnified Person or Indemnified Persons with respect to such
Third Person Claim and to discharge (and does in fact so discharge) any cost or
expense arising out of such investigation, contest or settlement. The
Indemnified Party may thereafter participate in (but not control) the defense of
any such Third Person Claim with its own counsel at its own expense. Unless and
until the Indemnifying Party so acknowledges its obligation to indemnify, the
Indemnified Party shall have the right, at its option, to assume and control
defense of the matter and to look to the Indemnifying Party for the full amount
of the reasonable costs of defense. If the Indemnifying Party thereafter seeks
to question the manner in which the Indemnified Party defended such Third Person
Claim or the amount or nature of any such settlement, the Indemnifying Party
shall have the burden to prove by clear and convincing evidence that the conduct
of the Indemnified Party in the defense and/or settlement of such Third Person
Claim constituted gross negligence or willful misconduct. The Parties shall make
available to each other all relevant information in their possession relating to
any such Third Person Claim and shall cooperate in the defense thereof.
     9.6 Limitations on Indemnity.
          (a) Notwithstanding anything contained herein to the contrary, UCFC
and BWC shall have no obligation to indemnify the Parent Indemnified Persons in
respect of Indemnified Losses until all Indemnified Losses exceed $75,000 (after
application of any reserves previously established and included in the Reference
Balance Sheet, all in accordance with GAAP) in the aggregate and then only for
those Indemnified Losses in excess of $75,000 (except for Indemnified Losses
resulting from or arising under Section 3.17 (Company Capitalization) and
Section 4.1 (Ownership), as to which the foregoing $75,000 limitation shall not
apply). Additionally, notwithstanding anything contained herein to the contrary,
in no event shall UCFC and BWC be liable to or be required to indemnify any of
the Parent Indemnified Parties for any Indemnifiable Loss or Losses of any of
the Parent Indemnified Parties under Sections 9.2 hereof that arise after the
eighteen (18) month anniversary of the Closing Date at which time the
obligations contained in such sections shall terminate; provided, however, that
any such expiration shall have no effect on any notice of any specific claim
made by any Parent Indemnified Persons occurring prior to any such expiration
set forth in such notice of claim.
          (b) In no event shall the Sellers have any obligation to indemnify the
Parent Indemnified Persons in respect of Indemnified Losses (over and above the
$75,000 limitation in Section 9.6(a)) in excess of $1,500,000 (except for
Indemnified Losses resulting from or arising under Section 3.17 (Company
Capitalization) and Section 4.1 (Ownership), as to which the foregoing
$1,500,000 limitation shall not apply).

10.12-43



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything herein to the contrary, no party (whether
Parent or UCFC) nor any of such party’s indemnified Persons (whether Parent
Indemnified Persons or Seller Indemnified Persons) will have any right to claims
for indemnification of Indemnified Losses related to matters as to which such
party (whether Parent or UCFC) or any of its representatives or agents had
actual knowledge at or prior to the Closing; provided that knowledge that the
officers, employees or agents of the Company possessed prior to Closing shall
not be imputed to the Parent simply by reason of the purchase and sale
transaction contemplated hereby. Except for the representations and warranties
contained in this Agreement, as the same may be qualified by the applicable
disclosure letters, of the Company, UCFC and BWC and Parent, and any amendments
or supplements thereto, no party makes any other express or implied
representation or warranty to the others, and the parties acknowledge that, in
entering into this Agreement, they have not relied on any representations or
warranties of any party other than the representations and warranties set forth
in this Agreement, as the same may be qualified by the applicable disclosure
letters, and any amendments or supplements thereto.
     9.7 Indemnified Losses Covered by Insurance. To avoid any duplicative
recovery by the any Indemnified Parties, any such Indemnified Parties shall not
be entitled to indemnification to the extent of any available insurance proceeds
for any such Loss or Losses (whether under the Company’s or Parent’s insurance
policies), less the reasonable expenses incurred to obtain such proceeds. Parent
and UCFC agree that any Indemnifying Party may pursue coverage of any
Indemnifiable Loss for the benefit of an Indemnified Party under all available
insurance policies, including control of any required litigation against an
insurer. Any such Indemnified Party shall use reasonable best efforts (but shall
not be required to institute legal proceedings) to pursue insurance claims that
may reduce such Indemnified Losses.
     9.8. Characterization of Indemnity Payments. Any indemnification payments
made pursuant to this Agreement shall be considered, to the extent permissible
under Requirements of Law, as adjustments to the Purchase Price for all Tax
purposes.
     9.9. Exclusive Remedy. The Parties acknowledge and agree that the foregoing
indemnification provisions in this Article 9 shall be the exclusive remedy of
the Parties for damages arising out of, resulting from or incurred in connection
with any claims related to this Agreement or arising out of the transactions
contemplated by this Agreement. Notwithstanding the foregoing, the Parties may
pursue injunctive relief for breach of any covenant or agreement contained
herein and in the event of any acts of fraud, the Parties shall have all
remedies available in law or in equity (including for tort) with respect to such
fraud.
ARTICLE 10
TERMINATION
     10.1 Methods of Termination. This Agreement may be terminated at any time:
          (a) by mutual consent of Parent and UCFC;

10.12-44



--------------------------------------------------------------------------------



 



          (b) by (i) Parent or (ii) UCFC, if the Closing has not occurred on or
before April 30, 2009 (the “Termination Date”); provided that if any Party has
breached or defaulted with respect to its obligations under this Agreement on or
before such date, such Party may not terminate this Agreement pursuant to this
Section 10.1(b), and each other Party to this Agreement may at its option
enforce its rights against such breaching or defaulting Party and seek any
remedies against such Party, in either case as provided hereunder or under
applicable Requirements of Law; provided further, however, that if the Closing
has not occurred by the Termination Date solely as a result of the breach of
Parent of its covenant herein with respect to obtaining approval of any
applicable Governmental Authority, Parent may not terminate this Agreement
without the consent of UCFC;
          (c) by Parent, prior to the Termination Date, if (i) any of the
conditions specified in Article 7 hereof becomes incapable of being satisfied or
(ii) if after notice and twenty (20) days opportunity to cure, the Company or
UCFC are otherwise in material default under this Agreement or if such material
default is incapable of being cured; provided that the right to terminate this
Agreement under this Section 10.1(c) shall not be available to Parent if the
nonfulfillment of the conditions to Parent’s obligation to close set forth in
Article 7 results from the breach by Parent of any of its representations,
warranties, covenants or obligations contained herein; or
          (d) by UCFC on or prior to the Termination Date, if (i) any of the
conditions specified in Article 8 hereof becomes incapable of being satisfied or
(ii) if, after notice and twenty (20) days opportunity to cure, Parent is
otherwise in material default under this Agreement or if such material default
is incapable of being cured; provided that the right to terminate this Agreement
under this Section 10.1(d) shall not be available to UCFC if the nonfulfillment
of the conditions to UCFC’s obligation to close set forth in Article 8 results
from the breach by UCFC of any of its representations, warranties, covenants or
obligations contained herein.
          (e) By UCFC on or prior to the Termination Date in order to enter into
a binding definitive agreement relating to a Superior Proposal, but only if such
Superior Proposal did not result, directly or indirectly, from a breach by UCFC,
BWC or the Company of Section 6.13.
     10.2 Procedure Upon Termination. In the event of termination of this
Agreement pursuant to Section 10.1 above, and subject to the proviso contained
in Section 10.1(b), this Agreement shall terminate and the transactions
contemplated hereunder shall not occur, without further action by any of the
parties hereto. If this Agreement is terminated as provided herein:
          (a) each Party shall either destroy or redeliver all documents and
other material of any other Party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the Party
furnishing the same;
          (b) all information received by any Party hereto with respect to the
business of any other Party (other than information which is a matter of public
knowledge or which has heretofore been or is hereafter published in any
publication for public

10.12-45



--------------------------------------------------------------------------------



 



distribution or filed as public information with any governmental authority)
shall not at any time be used for the advantage of, or disclosed to third
parties by, such Party to the detriment of the Party furnishing such
information.
     10.3 Termination Fee. Each of the Parties agree that if this Agreement is
terminated by UCFC pursuant to Section 10.1(e), then UCFC shall pay to Parent,
within two (2) Business Days of such termination, the Termination Fee in
immediately available funds, as directed by Parent in writing; provided however
that in no event shall UCFC be required to pay the Termination Fee on more than
one occasion.
     10.4 Effect of Termination. In the event of the termination of this
Agreement as provided in Section 10.1, this Agreement shall forthwith become
void and there shall be no liability of any Party hereto except (a) as set forth
in Section 6.1, Section 10.3 and this Section 10.4, and (b) that nothing herein
shall relieve any Party hereto from liability for any breach of this Agreement
and all rights and remedies arising as a result of such breach shall remain
available to any non-breaching Party. The provisions of this Section 10.4 shall
survive any termination of this Agreement.
ARTICLE 11
MISCELLANEOUS PROVISIONS
     11.1 Notice. All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered in person, (b) by fax, receipt
confirmed, (c) on the next Business Day when sent by overnight courier, or
(d) on the second succeeding Business Day when sent by registered or certified
mail (postage prepaid, return receipt requested), to the respective Parties at
the following addresses (or at such other address for a Party as shall be
specified by like notice):
If to Parent:
Farmers National Banc Corp.
20 South Broad Street
P.O. box 555
Canfield, Ohio 44406
Telephone: (330) 533-3341
Fax: (330) 533-0451
Attention: Frank L. Paden, President and Chief Executive Officer
With a copy to:
Niehaus & Associates, LTD
7150 Granite Circle, Suite 203
Toledo, Ohio 43617
Telephone: (419) 517-9090
Fax: (419) 517-9091

10.12-46



--------------------------------------------------------------------------------



 



Attention: Charles D. Niehaus, Esq.
If to UCFC:
United Community Financial Corp.
275 West Federal Street
Youngstown, Ohio 44503-1203
Telephone: (330) 742-0500
Fax: (330) 742-0532
Attn: General Counsel
With a copy to:
Squire, Sanders & Dempsey L.L.P.
221 East Fourth Street
Suite 2900
Cincinnati, Ohio 45202
Telephone: (513) 361-1200
Fax: (513) 361-1201
Attn: James J. Barresi, Esq.
     11.2 Entire Agreement. This Agreement, the Company Disclosure Letter, the
UCFC Disclosure Letter, the Parent Disclosure Letter and the Schedules and
Exhibits hereto embody the entire agreement and understanding of the Parties
hereto with respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings relative to such subject matter.
     11.3 Amendment and Modification. To the extent permitted by applicable Law,
this Agreement shall be amended, modified or supplemented only by a written
agreement between Parent and UCFC.
     11.4 Assignment; Binding Agreement. This Agreement and the various rights
and obligations arising hereunder shall inure to the benefit of and be binding
upon the Parties hereto and their successors, and permitted assigns. Neither
this Agreement nor any of the rights, interests, or obligations hereunder shall
be transferred, delegated, or assigned (by operation of law or otherwise), by
the Parties hereto without the prior written consent of the other Parties,
except that (i) Parent shall have the right to transfer and assign any or all of
its rights and obligations hereunder to any entity which at the time of such
transfer and assignment is controlled by Parent or by an Affiliate of Parent,
provided that, in the event of any such assignment, Parent shall remain liable
in full for the performance of the obligations hereunder of Parent and its
assignee; and (ii) UCFC shall have the right to assign its rights to receive
payments, but not its obligations, hereunder.
     11.5 Waiver of Compliance; Consents. Any failure of either UCFC, on the one
hand, or Parent, on the other hand, to comply with any obligation, covenant,
agreement or condition herein may be waived by Parent, on the one hand, or UCFC,
on the other hand, only by a written instrument signed by the Party granting
such waiver, but such waiver or

10.12-47



--------------------------------------------------------------------------------



 



failure to insist upon strict compliance with such obligation, covenant,
agreement or condition shall not operate as a waiver of, or estoppel with
respect to, any subsequent or other failure. Whenever this Agreement requires or
permits consent by or on behalf of any Party hereto, such consent shall be given
in writing in a manner consistent with the requirements for a waiver of
compliance as set forth in this Section 11.5.
     11.6 Expenses. Except as otherwise provided for in Section 10.3, all costs
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the Party incurring such costs or expenses.
     11.7 Counterparts. This Agreement may be executed in multiple counterparts,
and on separate counterparts, each of which shall be deemed an original, but all
of which taken together shall constitute one and the same instrument. Any party
hereto may execute this Agreement by electronic signature (including facsimile
or portable document format (PDF)), and the other parties hereto will be
entitled to rely on such signature as conclusive evidence that this Agreement
has been duly executed by such party.
     11.8 Severability. Subject to the provisions set forth in Section 6.3(a)
regarding judicial modification of the covenant not to compete, if any other
provision of this Agreement shall be determined to be contrary to law and
unenforceable by any court of law, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby are not
affected in any manner materially adverse to any Party. Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the Parties shall negotiate in good faith to modify this Agreement so
as to effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.
     11.9 Governing Law. This Agreement shall in all respects be construed in
accordance with and governed by the laws of the State of Ohio, without reference
to its choice of law rules.
     11.10 No Third Party Beneficiaries or Other Rights. Nothing contained
herein, including, without limitation, the provisions of Section 6.5 regarding
employees of the Company, shall grant to or create in any Person not a Party
hereto, or any such Person’s dependents, heirs, successors or assigns, any right
to any benefits hereunder, and no such Person shall be entitled to sue any Party
to this Agreement with respect thereto. The representations and warranties
contained in this Agreement are made for purposes of this Agreement only and
shall not be construed to confer any additional rights on the Parties under
applicable state and federal securities laws.
     11.11 Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY

10.12-48



--------------------------------------------------------------------------------



 



ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS IN THIS SECTION 11.11.
     11.12 Company Disclosure Letter. The sections of the Company Disclosure
Letter shall be arranged in separate parts corresponding to the numbered and
lettered sections, and except as otherwise identified on such disclosure
schedules or sections, the disclosure in any numbered or lettered section shall
be deemed to relate to and to qualify only the particular representation or
warranty set forth in the corresponding numbered or lettered section, and not
any other representation or warranty; provided that the inclusion of an item in
the Company Disclosure Letter as an exception to a representation or warranty
shall not be deemed an admission by the Company that such item represents a
material exception or fact, event or circumstance or that such item is
reasonably likely to result in a Material Adverse Effect..
     11.13 Headings; Interpretation. The article and section headings contained
in this Agreement are inserted for convenience only and shall not affect in any
way the meaning or interpretation of this Agreement. Each reference in this
Agreement to an Article, Section, Schedule or Exhibit, unless otherwise
indicated, shall mean an Article or a Section of this Agreement or a Schedule or
Exhibit attached to this Agreement, respectively. Unless the context of this
Agreement otherwise requires, (i) words of any gender include each other gender,
(ii) words using the singular or plural number also include the plural or
singular number, respectively, (iii) the terms “hereof,” “herein,” “hereby” and
derivative or similar words refer to this entire Agreement, (iv) the terms
“include,” “includes,” “including,” and derivative or similar words shall be
construed to be followed by the phrase “without limitation”, and (v) references
herein to “days” are to consecutive calendar days unless Business Days are
specified. All accounting terms used herein and not expressly defined herein
shall have the meanings given to them under generally accepted accounting
principles. The Parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein should be
construed against the drafting Party.
[SIGNATURE PAGE FOLLOWS]

10.12-49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to
be executed as of the date first above written.

            FARMERS NATIONAL BANC CORP.
      By: /s/ Frank L. Paden         Frank L. Paden        President and Chief
Executive Officer        BUTLER WICK TRUST COMPANY
      By:   /s/ James H. Sisek         James H. Sisek        President & Chief
Executive Officer        UNITED COMMUNITY FINANCIAL CORP.
      By:   /s/ Douglas M. McKay         Douglas M. McKay        Chairman of the
Board and
Chief Executive Officer        BUTLER WICK CORP.
      By:   /s/ Douglas M. McKay         Douglas M. McKay        Chairman of the
Board     

10.12-50